Exhibit 10.3

 

﻿

﻿

﻿

﻿

﻿

U.S.$25,000,000.00

﻿

﻿

﻿

CREDIT AGREEMENT

﻿

Dated as of November  25, 2019

﻿

﻿

﻿

﻿

Between

﻿

PRICESMART  COLOMBIA S.A.S

﻿

﻿

﻿

as Borrower

﻿

﻿

﻿

and

﻿

CITIBANK, N.A., acting through its international banking facility as Lender





--------------------------------------------------------------------------------

 



Table of Contents

﻿

Page

﻿

ARTICLE  [

﻿

DEFINITIONS AND ACCOUNTING TERMS

﻿

﻿

 

﻿

 

SECTION  1.0 I. Certain Defined Terms

I

SECTfON1.02. Computation of Time Periods

12

SECTION  1.03. Accounting Terms

12

SECTION  1.04. Tertns Generally

12

SECTION  1.05. Currency Equivalents Generally

12

﻿

ARTICLE II

﻿

AMOUNTS AND TERMS OF THE ADVANCE

﻿

﻿

 

﻿

 

SECTION  2.01. The Advance

13

SECTION 2.02. Making the Advance

13

SECTION 2.03. Termination  or Reduction of the Commitments

13

SECTION 2.04. Repay1nent

14

SECTION 2.05. Interest

14

SECTION 2.06. Interest Rate Determination

15

SECTION 2.07. Prepayments

15

SECTION 2.08. Increased Costs and Increased Capital

15

SECTION 2.9. Illegality

16

SECTION 2.10. Payments and Computations

17

SECTION 2.11. Taxes

17

SECTION  2.12. Mitigation Obligations

18

SECTION  2.13. Use of Proceeds

19

SECTION 2.14. Notes

19

﻿

ARTICLE III

﻿

CONDITIONS TO EFFECTIVENESS AND LENDING

﻿

19

 

SECTION 3.01. Conditions  Precedent to Effectiveness  of Section 2.01

19

SECTION 3.02. Conditions  Precedent to the Borrowing

21

﻿

ARTICLE IV

﻿

REPRESENTATIONS AND WARRANTIES

﻿

﻿

 

SECTION 4.01. Representations and Warranties of the Borrower

21





--------------------------------------------------------------------------------

 



ii

Page

﻿

ARTICLE V

COVENANTS OF THE BORROWER

﻿

19

 

SECTION 5.01. Affirmative Covenants

26

SECTION  5.02. Negative Covenants

28

﻿

ARTICLE VI

﻿

EVENTS OF DEFAULT

﻿

﻿

 

SECTION 6.01. Events of Default

29

﻿

ARTICLE VII

﻿

MISCELLANEOUS

﻿

﻿19

 

SECTION 7.01. Amendments, Etc

32

SECTION 7.02. Notices, Etc

32

SECTION 7.03. No Waiver; Remedies

33

SECTION  7.04. Costs and Expenses; Indemnification

33

SECTION  7.05. Right of Set-off

35

SECTION  7.06. Binding Effect

35

SECTION  7.07. Assignments and Participations

35

SECTION  7.08. Governing Law

37

SECTION  7.09. Execution in Counterparts

37

SECTION 7.10. Jurisdiction; Waiver of Immunities

38

SECTION  7.11. Judgment Currency

38

SECTION 7.12. Confidentiality

39

SECTION 7.13. Patriot Act Notice

39

SECTION  7.14. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

39

SECTION 7.15.  Waiver of Jury Trial

40

SECTION 7.16. Severability

49

SECTION 7.17. Acknowledgements of the Borrower

40

﻿

﻿

Schedules

﻿

Schedule 1 - Commitments

Schedule 4.0l(z) 5.02(a)-Existing Liens

Schedule 4.0l(aa)- Existing Debt

﻿

Exhibits

﻿

Exhibit A-I - Form of New York Law Promissory Note

Exhibit B - Form of Notice of Borrowing

Exhibit C - Form of Assignment and Acceptance





--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

﻿

﻿

CREDIT AGREEMENT

﻿

Dated as of November  25, 2019

﻿

PRICESMART COLOMBIA S.A.S., a Simplified Stock Corporation (Sociedad par
Acciones Simplificada,) organized and existing under the laws of the Republic of
Colombia (the "Local Counfl:F") (the "Borrower") and Citibank, N.A.
("Citibank"), acting through its international banking facility, as Lender (as
hereinafter defined), agree as follows:

﻿

﻿

﻿

﻿

﻿

ARTICLE I

﻿

DEFINITIONS AND ACCOUNTING TERMS

﻿

SECTION 1.0 l. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

﻿

"Advance" means an advance by the Lender to the Borrower pursuant to Article II

﻿

"Affiliate" means, as to any Person, any other Person  that, directly or
indirectly,  controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

﻿

"Agreement" means this Credit Agreement, as modified, supplemented,  amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

﻿

"Agreement Value" means, for each Hedge Agreement, on any date of determination,
an amount determined by the Lender equal to the amount, if any, that would be
payable by the Borrower or any of its Subsidiaries to its counterparty to such
Hedge Agreement  in  accordance with its terms as if (i) such Hedge Agreement
was being terminated early on such date of determination, (ii) the Borrower or
such Subsidiary was the sole "affected party" and (iii) the Lender was the sole
party determining such payment amount.

﻿

"Anti-Corruption Laws" means all laws, rules, regulations and requirements of
any jurisdiction (including the U.S.,  the  Local  Country  and  The
Republic  of Colombia),  in  each  case, as amended  from  time to time,
concerning or relating to bribery or corruption,
including,  without  limitation,  the  FCPA,  the  U.K. Bribery Act of2010 and
any conduct that falls within the scope of Laws 1474 of201 land 1778 of2016

 

--------------------------------------------------------------------------------

 

﻿

﻿

and Decree 124 of 2016 of Colombia (Colombian Anticorruption Statute) and all
other applicable anti­ bribery and corruption laws.

"Applicable Accounting Rules" has the meaning specified in Section 1.03.

﻿

"Applicable Law" means, with respect to any Person, collectively, all
international , foreign, federal, national state, provincial and local laws,
statutes, treaties, rules, guidelines, regulations, orders, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by
any  Governmental  Authority  charged with the enforcement, interpretation or
administration thereof, and all administrative orders, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case applicable to such Person.

﻿

"Applicable Margin" means 2.45% per annum with respect to an
Advance  bearing  interest at the Eurodollar Rate.

﻿

"Approved Fumd” means any Fund that is administered or managed by (i) the
Lender, (ii) an Affiliate of the Lender or (iii) an entity or an Affiliate of an
entity that administers or manages the Lender.

﻿

["Asset Sale" means any sale, conveyance, lease, assignment, transfer, licensing
or other disposition of, or the grant of any option or other  right
to  purchase,  lease or otherwise  acquire, any property, business or assets of
the Borrower other than those sale of current assets sales in the ordinary
course of its business.]

﻿

"Assignee" has the meaning specified in Section 7.07(a).

﻿

"Assignment and Acceptance" means an assignment and acceptance entered into by
the Lender and an Assignee of the Lender in substantially the form of Exhibit C
hereto.

﻿

"Assignor" has the meaning specified in Section 7.07(a).

﻿

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

﻿

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of  the European Union, the implementing  law for such EEA Member
Country  from  time to time which is described in the EU Bail-In Legislation
Schedule.

﻿

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

﻿

(a)    the rate of interest announced publicly by Citibank in New
York,  New  York,  from time to time, as Citibank's base rate;

﻿

(b)    I /2 of one percent per annum above the Federal Funds Rate; and

﻿

(c)    the Eurodollar Rate plus 1.00%;

﻿

provided that, notwithstanding anything herein to the contrary, the Base Rate
shall at no time be less than  1.00% per annum.





 

2

--------------------------------------------------------------------------------

 



"Base Rate Advance" means an Advance that bears interest at the Base Rate.

﻿

"Borrowing" means a borrowing consisting of an Advance made by the Lender.

﻿

"Business Day" means a day of the year on which banks  are  not required  or
authorized by law to close in New York City and the Local Country and, if the
applicable Business  Day  relates to an Interest Period or determination of the
Eurodollar Rate, on which dealings are carried on in the London, England
interbank market.

﻿

"Capitalized Leases" means all leases that have been or should be, in accordance
with Applicable Accounting Rules, recorded as capitalized leases.

﻿

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption  or taking effect of any  law, rule,
regulation or treaty, (b) any change   in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to
the  contrary,  (x) the  Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III and (z)
the CRD  IV and  any  law  or  regulation which implements CRD IV in any
jurisdiction, shall in each case be deemed to be a "Change in Law", regardless
of the date enacted, adopted or issued.

﻿

"Change o,f Control" means any of the following: (a) the Equity Investors shall
cease to own directly or indirectly 51% of the Voting Stock in the Borrower or
shall cease to  have the  power to exercise, directly or indirectly,  a
controlling  influence over the management  or policies of the Borrower; or (b)
any Person or two or more Persons acting in concert other than the Equity
Investors shall have acquired beneficial ownership (within the meaning of Rule
13d of the Securities and Exchange Commission under the Securities Exchange Act
of 1934), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible  into  such  Voting Stock) representing 51% or more of
the combined voting power of all Voting Stock of the Borrower; or (c) any Person
or two or more Persons acting in concert other than the  Equity Investors shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
the power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
[50]% or more of the combined voting power  of all  Voting Stock  of the
Borrower .

﻿

"Citigroup" means Citigroup, Inc. and each subsidiary and affiliate thereof
(including, without limitation, Citibank, N.A. and each of its branches wherever
located) and Banco Nacional de Mexico, S.A., integrante del Grupo Financiero
Citibanamex and each subsidiary and affiliate thereofand Banco de Chile and each
subsidiary and affiliate thereof.

﻿

"Colombian Central Bank" means the Central Bank of Colombia (Banco de la
Republica de Colombia) or any other Governmental Authority charged with the
responsibility of issuing, managing and controlling legal currency in Colombia
and determining foreign exchange

policy."Code" means the Internal Revenue Code of 1986 of the United States of
America.





 

3

--------------------------------------------------------------------------------

 



"Commitment" has the meaning specified in Section 2.01.

﻿

"Confidential Information" means information relating to the Borrower or any of
its Subsidiaries or any of their respective businesses that the Borrower or any
of its Subsidiaries furnishes to the Lender, other than any such information
that is or becomes generally  available to the public or that is or becomes
available to the Lender on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received fro111 the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.

﻿

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch  profits Taxes.

﻿

"Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Rules.

﻿

"Constituent Documents" means with respect to any Person (i) if such other
Person is a corporation, its estatutos or certificate or articles
of incorporation and the bylaws (or equivalent or comparable constitutive
documents with respect to such Person's jurisdiction of organization),

(ii) if such other Person is a limited
liability company, the certificate of formation or articles of for111ation or
organization
and operating agreement, and (iii) if such other Person is a partnership,
joint venture, trust or other for111 of business entity, the partnership, joint venture or 
other
applicable agreement of formation or organization and any agreement, instrument, 
filing or notice with respect thereto filed in connection with
its formation or organization with the applicable governmental authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such Person.

﻿

"CRD IV" 111eans (a) Regulation (EU) No 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for
credit  institutions  and  investment firms and amending Regulation (EU) No
648/2012 and (b) Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit
institutions  and  the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC.

﻿

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary  course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under Capitalized Leases, (1) all obligations, contingent or otherwise,
of such Person in respect of acceptances, letters of credit or similar
extensions  of  credit,  (g) all obligations of such Person in respect of Hedge
Agreements (which with respect to each Hedge Agreement shall be deemed to be
equal to the Agreement Value of each such Hedge Agreement),

(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, "Guaranteed Debt")
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (I) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the





 

4

--------------------------------------------------------------------------------

 



payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss,

(3)    to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss,  and  (i) all  Debt  referred  to  in  clauses (a)
through (h) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

﻿

"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
Law 1116 of 2006 as amended and all other liquidation,  conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
U.S., any state or territory thereof, the District of Columbia, the Local
Country or any other applicable jurisdictions ..

﻿

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

﻿

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision
of  an  EEA Resolution Authority, (b) any entity established in an  EEA Member
Country which  is a parent of an institution described  in clause (a) of this
definition,  or (c) any financial  institution  established in an EEA Member
Country  which  is a subsidiary of an institution described  in clause (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

﻿

"EEA Member Country'" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

﻿

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

﻿

"Effective Date" has the meaning specified in Section 3.01.

﻿

"Effective Interests" means, with respect to any Person, shares of capital stock
of (or other mvnership or profit interests in) such Person, warrants, options or
other  rights  for  the  purchase  or other acquisition from such Person of
shares of capital stock  of  (or  other  ownership  or  profit interests in)
such Person, securities  convertible  into  or  exchangeable  for shares  of
capital  stock  of (or other ownership or profit interests in)
such  Person  or  warrants,  rights  or  options  for  the purchase or other
acquisition from such Person of such shares (or such other interests), and other
ownership  or  profit
interests  in  such  Person  (including,  without  limitation,  partnership,   member
or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.

﻿

"Equity Investors" means Pricesmart Inc, its affiliates to the extend any such
affiliate is controlled by Pricesmart Inc For purposes of this definition,
"control" of a Person  means  the power, directly or indirectly, to direct or
cause the direction of the management and  policies of such Person, whether by
ownership of Equity Interests, contract or otherwise.





 

5

--------------------------------------------------------------------------------

 



"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to  time.

﻿

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation
D.

﻿

"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the rate  per  annum (rounded upward to the nearest whole multiple
of 1/16 of I%  per  annum)  appearing  on  Reuters Screen LIBOR0I
Page  (or  any  successor  page)
as  the  London  interbank  offered  rate  for  deposits
in  U.S.  Dollars  at  approximately  11 :00 A.M.  (London  time) two
Business   Days   prior  to   the first day of such Interest Period for a term
comparable to such Interest  Period  by  (b) a  percentage equal to I 00% minus
the Eurodollar Rate  Reserve  Percentage  for  such  Interest  Period.  If  the
Reuters Screen LIBORO I  Page
(or  any  successor  page)  is  unavailable,  the  Eurodollar  Rate  for any
Interest Period for each Eurodollar Rate Advance shall be
as  reasonably  determined  by  the Lender, subject, however, to the provisions
of Section 2.07. If the Lender determines, in its sole discretion, that the
Eurodollar Rate cannot be determined pursuant to this definition, the term
"Eurodollar Rate" shall refer to
a  comparable  successor  rate,  as  agreed  to  between  the  Borrower and the
Lender. Notwithstanding anything herein to
the  contrary,  the  Eurodollar  Rate  shall  at  no time be less than 0.00% per
annum.

﻿

"Eurodollar Rate Advance" means an Advance that bears interest at the Eurodollar
Rate.

﻿

"Eurodollar  Rate  Reserve  Percentage" 
for  any   Interest   Period   means   the reserve percentage applicable two
Business Days before the first day  of  such  Interest  Period under regulations
issued from time to time by the Board of Governors of the U.S. Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement)  for a  member bank of the U.S. Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on the Eurodollar
Rate Advance is determined) having a term equal to such Interest Period.

﻿

"Events of Default" has the meaning specified in Section 6.0 I.

﻿

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to
a  Recipient,  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch  profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the  laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S.
federal withholding Taxes imposed under FATCA,  (c) Taxes attributable to such
Recipient's failure to comply with Section  2.12(f)  and  (d)  The Republic of
Colombia withholding Taxes at a rate in excess of the greater of (i) lowest
applicable withholding tax rate in The Republic of Colombia or (ii) if
any  Republic  of  Colombia withholding Tax is imposed at a rate higher than the
rate stated in (i) as a result of a Change  in Law, such higher rate..

﻿

"Existing Debt" has the meaning specified in Section 5.02(b)(i)(F).





 

6

--------------------------------------------------------------------------------

 



"Existing Liens" means the Liens existing on the Effective
Date  and  described  on  Schedule 4.0 I  (z) 5.02(a) hereto.

﻿

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to  Section  1471(6)(1) of  the Code.

﻿

"FCPA" means the U.S. Foreign Corrupt Practices Act of 1977, as amended from
time to time.

﻿

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the  next  preceding  Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so  published  for any
day that is a Business Day,  the  average of the quotations  for such day on
such  transactions  received by the Lender from three Federal funds brokers of
recognized standing selected by it in its sole discretion.

﻿

"Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

﻿

"Funded Debt" of any Person means Debt in respect of the Advance, in the case of
the Borrower, and all other Debt of such Person that by its terms matures more
than one year after the date of its creation or matures within one year from
such date but  is renewable or extendible,  at  the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of its creation.

﻿

"Governmental Authority" means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental,  executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, whether federal, state, provincial, territorial, local or foreign,
including any supra-national bodies, such as the European Union or the European
Central Bank, and any public  international  organizations, such as the World
Bank and the IMF.

﻿

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical  wastes and all
other substances  or wastes of any  nature regulated  pursuant to any
Environmental Law.

﻿

"Hedge Agreements" means any of the following: (i) a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap,
commodity  option,  equity  or equity index swap, equity or equity index option,
bond option, interest rate option, foreign





 

7

--------------------------------------------------------------------------------

 



exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction,
buy/sell-back  transaction,  securities lending transaction, weather index
transaction or forward purchase or sale of a  security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) a transaction which is a type of transaction that is
similar to any transaction referred to in clause (i) above that is currently, or
in the future becomes, recurrently entered into in the financial markets
(including terms and conditions incorporated by reference in such agreement) and
which is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities  or other debt instruments, economic indices or measures of
economic risk or value, or other benchmarks against which payments or deliveries
are to be made.

﻿

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

﻿

"Interest Period” means [the period commencing on the date of any Advance and
ending on the corresponding date of the third month thereafter and, thereafter,
each subsequent  third month period commencing on the last day of the
immediately preceding Interest Period; provided, however, that:

﻿

(i)    if a scheduled repayment of principal would otherwise occur during an
Interest Period, such Interest Period shall end on the date of such scheduled
repayment;

﻿

(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest  Period shall
occur on the immediately preceding Business Day; and

﻿

(iii)    whenever the first day of any Interest Period occurs  on  a
day  of  an  initial  calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number  of months  in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

﻿

"Internal Revenue Code" means Internal Revenue Code of 1986, as
amended  from  time to time, or any successor statute thereto.

﻿

"Lender" means Citibank or any Person that shall become a party hereto pursuant
to Section 7.07, for so long as Citibank or such Person shall be a party to this
Agreement.

﻿

"Lending Office" means, with respect to the initial Lender, the office of the
initial Lender specified as its "Lending Office" opposite its name on the
signature  pages  below,  and  with respect to any other Lender, the office of
such Lender specified as its "Lending Office" in the Assignment and Acceptance
pursuant to which such Lender became a Lender,  or  such  other office of the
Lender as the Lender may from time to time specify to the Borrower.





 

8

--------------------------------------------------------------------------------

 



"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or  any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement,  right  of way or other encumbrance  on  title to real property.

﻿

"Loan Documents" means (a) this Agreement, and (b) each Note, in each case as
amended from time to time.

﻿

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects  of  the Borrower or the Borrower and its Subsidiaries taken as a
whole.

﻿

"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, pe1formance, properties or
prospects of the Borrower or the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the  Borrower  or any  other  Person to consummate the
transactions contemplated hereby to occur on the date of the disbursement of any
Advance hereunder; (c) the rights and remedies of  the Lender  under  any Loan
Document or (d) the ability of the Borrower to perform its obligations under any
Loan Document to which it is a party.

﻿

"Maturity Date" means November 27, 2024.

﻿

"Net Cash Proceeds" means, with respect to any Asset Sale by the Borrower or any
of its Subsidiaries, the excess, if any, of (a) cash proceeds received in
connection with such transaction (including any cash received by way of deferred
payment pursuant to, or by  monetization  of, a note receivable or otherwise,
but only as and when received), including insurance proceeds (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and awards of compensation received
with respect to the destruction or condemnation of all or part of such property
over (b) the sum of (i) the principal amount of any Debt that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction (other than Debt under the Loan Documents), (ii) the reasonable and
customary out-of-pocket expenses incurred by the Borrower or such Subsidiary in
connection with such transaction and (iii) taxes paid or payable  as a  result
of such  Asset Sale (after taking into account any available tax credit or
deductions and any tax sharing arrangements,  as determined by the management of
the Borrower acting in good faith); provided that, if the amount of any
estimated taxes pursuant to subclause (iii) above exceeds the amount of taxes
actually required to be paid in cash in respect of such  Asset Sale, the
aggregate amount  of such excess  shall constitute Net Cash Proceeds.

﻿

"Note" means a promissory note of the Borrower payable to the Lender, in
substantially the form of Exhibit A hereto, evidencing the indebtedness of the
Borrower to such Lender  resulting from an Advance made by the Lender

﻿

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

﻿

"OFAC' means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

﻿

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and  the
jurisdiction  imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become





 

9

--------------------------------------------------------------------------------

 



a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Advance or Loan Document).

﻿

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

﻿

"Participant" has the meaning specified in Section 7.07(d).

﻿

"Participant Register" has the meaning specified in Section 7.07(d).

﻿

"Patriot Act" means the Uniting
and  Strengthening  America  by  Providing  Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. I 07-56, signed into law
October 26, 200 I, as amended from time to time.

﻿

"Permitted Liens" means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to  be  paid  under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen's, mechanics', carriers', workmen's and
repairmen's Liens and other similar Liens arising in the  ordinary  course  of
business securing obligations that are not overdue for a  period  of more
than  30 days; (c) pledges or deposits to secure obligations under workers'
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements,  rights of way and  other encumbrances  on title
to real property that do not render title to the property
encumbered  thereby  unmarketable or materially adversely affect the use of such
prope1ty for its present purposes.

﻿

"Person" means an individual, pa1tnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof, or any other entity.

﻿

"Process Agent" has the meaning specified in Section 7.10(b).

﻿

"Recipient" means the Lender.

﻿

"Regulation D" means Regulation D of the Board of Governors of the U.S. Federal
Reserve System, as in effect from time to time.

﻿

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

﻿

"Risk Transfer" has the meaning specified in Section 7.07(e).

﻿

"Sanctioned Jurisdiction" means, at any time, a country or territory that is, or
whose government is, the subject of Sanctions.





 

10

--------------------------------------------------------------------------------

 



"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list maintained by any Sanctions Authority, (b) any Person
located, organized, or resident in a Sanctioned Jurisdiction, or (c) any other
subject of Sanctions, including, without limitation, any Person controlled or 50
percent or more owned in the aggregate, directly or  indirectly,  by, or acting
on behalf of, or at the direction of, any such Person or Persons described in
the foregoing clauses (a) or (b).

﻿

"Sanctions" means economic, trade, or financial sanctions, requirements, or
embargoes imposed, administered, or enforced from time to time by any Sanctions
Authority.

﻿

"Sanctions Authority" means the United States (including, without limitation,
OFAC and the U.S. Department of State), the United Kingdom (including, without
limitation, Her Majesty's Treasury), the European Union and any EU member state,
the United Nations  Security Council, and any other relevant sanctions
authority.

﻿

"Solvent" means, with respect to any Person on a particular date, that on such
date

(a)    the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond
such  Person's ability  to  pay such debts and liabilities as they mature, and
(cl) such Person is not engaged in business or a  transaction, and is not about
to engage in business or a transaction, for which such  Person's property would
constitute an unreasonably small capital. The amount of
contingent  liabilities  at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected  to become an actual  or matured
liability.

﻿

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate, or other business  entity of
which  (or in  which) more than  50% of (a) the issued and outstanding Voting
Stock to elect a majority of the Board  of Directors  or other governing body of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might  have
voting  power  upon  the occurrence of any contingency), (b) the interest in the
capital or profits of such limited liability company, partnership or joint
venture or (c) the beneficial interest in such trust or estate, or other
business entity is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person's other Subsidiaries.

﻿

"Taxes" means all present or future taxes, levies, imposts, duties,
deductions,  withholdings (including, without limitation, backup withholding and
value-added tax), assessments, fees or other charges imposed by any Governmental
Authority, irrespective of the manner in which they are collected or assessed,
including any interest, additions to  tax  or  penalties applicable thereto.

﻿

"Termination Date" means the earlier of October 15, 2019 and the elate of
termination of  the Commitment pursuant to Section 6.0 I.

﻿

"United States" or "U.S." means the United States of America.

﻿

"U.S. Dollars", "U.S. $"and"$" mean the lawful currency of the United States.





 

11

--------------------------------------------------------------------------------

 



"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

﻿

"Withholding Agent" means the Borrower and the Lender.

﻿

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which  write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

﻿

SECTION 1.02. Computation of Time Periods. In this
Agreement  and  the  other  Loan  Documents,  unless otherwise specified herein
or in such other Loan Document, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including," the words "to" and "until" each mean "to but excluding'' and the
word "through" means "to and including."

﻿

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with consistent with those applied in
the preparation of the financial statements referred to in Section 4.0 I (e)
("Applicable Accounting Rules"); provided that (a) if there is any change in
Applicable Accounting Rules from such principles applied in the preparation of
the financial statements referred to in Section 4.0l(e), the Borrower shall give
prompt notice of such change to the Lender, (b) if the Borrower notifies the
Lender that the Borrower requests an amendment of any provision hereof  to
eliminate  the effect of any change in Applicable Accounting Rules (or the
application thereof) (or  if  the  Lender  requests an amendment of any
provision hereof for such purpose), regardless of whether such notice is given
before or after such change in Applicable Accounting Rules (or the application
thereof), then such provision shall be applied on the basis of Applicable
Accounting Rules as in effect  and  applied immediately before such change shall
have become effective until such notice shall have been  withdrawn or such
provision is amended in accordance herewith.

﻿

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally  to the singular and  plural forms of the terms defined. Whenever the
context may require, any pronoun shall include  the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document  as from  time to time
amended,  supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed  to  include  such  Person's
successors and assigns, (c) the words "herein," "hereof' and "hereunder," and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any paiiicular provision hereof,

(d)    all references herein to Articles, Sections, Exhibits and Schedules shall
be construed  to  refer  to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (e) any reference to any law or regulation herein shall,
unless otherwise specified, refer to  such  law or regulation as
amended,  modified or supplemented from time to time, and (f) the words "asset"
and "property" shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and prope11ies, including
cash, securities, accounts and contract rights.

﻿

SECTION  1.05.  Currency    Equivalents    Generally.
 Any  amount  specified  in   this   Agreement   (other   than   in Articles 11
and V) or any of the other Loan Documents to
be  in  U.S.  Dollars  shall  also  include  the equivalent of such amount in
any currency other than U.S. Dollars, such equivalent amount to be





 

12

--------------------------------------------------------------------------------

 



determined at the rate of exchange quoted by Citibank, N.A. in New York, New
York at the close of business on the Business Day immediately preceding any date
of determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in

U.S. Dollars with such other currency.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

ARTICLE Il

﻿

AMOUNTS AND TERMS OF THE ADVANCE

﻿

SECTION 2.01. The Advance. The
Lender  agrees,  on  the  terms  and  conditions  hereinafter  set  forth,  to  make  a
single advance ( an "Advance") to
the  Borrower  on  any  Business  Day  during  the  period  from  the Effective
Date until the Termination Date in an amount not to exceed U.S. $25,000,000.00
(the Lender's "Commitment"). Amounts borrowed under this Section 2.0 I
and  repaid  or  prepaid  may  not  be reborrowed.

﻿

SECTION  2.02. Making    the    Advance.
 (a)   The  Borrowing   shall   be  made  on   notice,   given   not  later  than
11 :00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Borrowing, by the Borrower to the Lender. The notice of borrowing
(a "Notice of Borrowing") shall be by telephone, confirmed immediately in
writing, or telecopier or electronic communication, in substantially the form of
Exhibit B hereto, specifying therein the requested date of such Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III, the Lender
will make the funds available to the Borrower  at  the bank account specified on
the Notice of Borrowing. The Lender may make the Advance through its Affiliates.

﻿

(b) The Notice of Borrowing shall be irrevocable  and  binding  on  the
Borrower.  The Borrower shall indemnify the
Lender  against  any  loss,  cost  or expense  incurred  by  the  Lender  as
a  result of any failure to fulfill on or before
the  elate  specified  in  the  Notice  of  Borrowing  the  applicable  conditions
set forth in Article III, including, , cost or expense incurred by reason of the
liquidation or reemployment of deposits or
other  funds  acquired  by  the  Lender  to  fund  the  Advance  when  such
Advance, as a result of such failure, is not made on such date.

﻿

SECTION 2.03. Termination or Reduction of the Commitments.

﻿

(a)    Mandatory.

﻿

(i)    The Lender's Commitment shall be automatically and  permanently
terminated  on the Termination Date.

﻿

(ii)    If (x) the Borrower shall fail to perform or observe any term,
covenant  or  agreement contained in Section 5.0 l(a)[(ii) or 5.02 U)(ii)], or
(y) any representation or  warranty made by the Borrower (or any of its
officers) in Section 4.0l(w), (x) or (y) shall prove to have been incorrect in
any material respect when made or cleemec! made; then, in each case, the Lender
may elect thereafter in its sole discretion, to terminate its Commitment upon
the giving of written notice thereof to the Borrower, and upon delivery of such
notice, the Borrower shall within  five  (5) Business Days, prepay the full the
outstanding principal amount of the Advance then outstanding,





 

13

--------------------------------------------------------------------------------

 



together with any other amounts payable under the Loan Documents, together with
accrued  interest to the elate of such prepayment on the principal amount
prepaid.

﻿

SECTION 2.04. Repayment. The Borrower shall repay to the Lender the aggregate
principal  amount  of  the Advance on the following dates in the amounts
indicated below; provided, however, that the Borrower shall in any case repay to
the Lender on the Maturity Date an amount sufficient to repay the outstanding
principal amount of the Advance then outstanding:

﻿

﻿

﻿

Period

Date

Payment

Notional

0

27-Nov-19

 

$    25,000,000

1

27-Feb-20

$    -

$    25,000,000

2

27-May-20

$    -

$    25,000,000

3

27-Aug-20

$    -

$    25,000,000

4

27-Nov-20

$    -

$  25,000,000

5

01-Mar-21

$    625,000

$    24,375,000

6

27-May-21

$    625,000

$    23,750,000

7

27-Aug-21

$    625,000

$    23,125,000

8

29-Nov-21

$    625,000

$    22,500,000

9

28-Feb-22

$    625,000

$    21,875,000

10

27-May-22

$    625,000

$    21,250,000

11

29-Aug-22

$    625,000

$    20,625,000

12

28-Nov-22

$    625,000

$    20,000,000

13

27-Feb-23

$    625,000

$    19,375,000

14

29-May-23

$    625,000

$    18,750,000

15

28-Aug-23

$    625,000

$    18,125,000

16

27-Nov-23

$    625,000

$    17,500,000

17

27-Feb-24

$    625,000

$    16,875,000

18

27-May-24

$    625,000

$    16,250,000

19

27-Aug-24

$    625,000

$    15,625,000

20

27-Nov-24

$    15,625,000

$    -

﻿

﻿

SECTION  2.05. Interest.
 (a)  Scheduled  Interest.   The  Borrower  shall  pay  interest  on  the  unpaid  principal  amount
of the Advance owing to the Lender from  the elate
of  such  Advance  until  such  principal  amount shall  be paid in full, at a
rate per annum equal at all times during each
Interest  Period  to  the  sum  of  (x) the  Eurodollar Rate for
such  Interest  Period  plus (y) the
Applicable  Margin,  payable  in  arrears  on  the last day of such Interest
Period and, if such Interest Period  has a  duration  of  more  than  three
months,  on each  day that occurs during such
Interest  Period  every  three  months  from  the  first
day  of  such  Interest  Period  and on the date such Advance shall be paid in
full.

﻿

(b)    Default Interest. If any  principal  amount or interest on the
outstanding amount  of the Advance is not paid when due , the Lender may require
the Borrower to pay interest ("Default Interest") on (i) the unpaid
principal  amount of the Advance owing to the Lender,  payable  in arrears  on
the dates referred to in clause (a) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable under
this Agreement or any other Loan Document that is not paid when due, from the
date such amount shall be due until such amount shall be paid in
full,  payable  in arrears on the date such amount shall be paid in full and  on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on the Advance pursuant to





 

14

--------------------------------------------------------------------------------

 



clause (a) above; provided, however, that following acceleration of the Advance
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Lender.

﻿

SECTION 2.06. Interest Rate Determination. (a) If, on or prior to the first clay
of the Interest Period:

﻿

1. the Lender determines (which determination shall  be
conclusive  and  binding  on  the Borrower absent manifest error) that, by
reason of circumstances affecting the London interbank Eurodollar market, the
Eurodollar Rate cannot be determined pursuant to the definition thereof, or

﻿

ii. the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Advance or a continuation thereof that Dollar deposits are not
being offered to banks in  the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar   Rate  Advance1 
,or      (B)  the  Eurodollar  Rate  for  any  requested   Interest   Period   with
respect to a proposed Eurodollar Rate Advance does not adequately and fairly
reflect the cost to such Lender of funding such Advance,

﻿

the Lender will promptly so notify the Borrower. Thereafter, the obligation of
the Lender to make or maintain Eurodollar Rate Advances shall be suspended until
the Lender  revokes  such  notice. Upon receipt of such notice, the Borrower
may  revoke any  pending request for a borrowing of, or continuation  of
Eurodollar Rate Advances.

﻿

(b)    If the Borrower shall fail to select the duration of any Interest
Period  for any Eurodollar Rate Advance in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.01, the Borrower
will be deemed to have elected an Interest Period with a duration  equal  to the
Interest Period then ending.

﻿

SECTION 2.07. Prepayments. (a) Optional. The Borrower may, upon at  least  five
Business  Days'  irrevocable notice to the Lender stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding  principal  amount  of the Advance  in
whole or in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate  principal amount of at least U.S.
$500.000,00 or an integral multiple of U.S. $ I 00.000,00 in excess thereof, (y)
each prepayment of the Advance shall be applied in direct order of maturity to
the remaining scheduled installments of principal and (z) the Borrower shall be
obligated to reimburse  the  Lender  in  respect thereof pursuant to section
7.04 (c).

﻿

SECTION 2.08. Increased Costs and Increased Capital. (a) Increased  Costs
Generally.  If any  Change  in  Law  shall:

﻿

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets oi
deposits with or for the  account  of,  or credit extended or participated in
by, the Lender (except any reserve requirement reflected in the Eurodollar
Rate);

﻿

(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) or (c) through (cl) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or





 

15

--------------------------------------------------------------------------------

 



(iii)    impose on the Lender or the London interbank market any other
condition, cost or expense (other than taxes) affecting this Agreement or
Advance made by  the  Lender  or  participation therein; and the result of any
of the foregoing shall be to increase the  cost  to  the Lender of making,
converting to, continuing or maintaining the Advance or of maintaining its
obligation to make any such Advance, or to reduce the amount  of any
sum  received  or receivable  by the Lender hereunder (whether of
principal,  interest  or any other amount),  then  the Borrower will from time
to time, upon request by the Lender, pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered.(b) Capital Adequacy. If the Lender determines that any
Change in Law affecting the Lender or any lending office of the Lender or the
Lender's holding company, if any, regarding capital or liquidity requirements,
has or would  have the effect of reducing  the rate of return on the Lender's
capital  or on the capital of the Lender's holding company, if any, as a
consequence of this Agreement, or the Commitment of the Lender or the Advance
made by the Lender to a level below that which the Lender or the Lender's
holding company could have achieved but for such Change in  Law (taking into
consideration the Lender's policies and the policies of the Lender's
holding  company  with respect to capital adequacy), then the Borrower will from
time to time, upon request by the Lender, pay to the Lender such additional
amount or amounts as will compensate  the  Lender  or  the Lender's holding
company for any such reduction suffered.

﻿

﻿

(b)    Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender
or  its  holding  company  as  specified  in paragraph (a) of this Section and
delivered to the Borrower, shall be conclusive and binding for all purposes,
absent manifest error; provided however that if the Lender receives any amount
exceeding the necessary amount to compensate the Lender, such amount in excess
shall be returned to the Borrower within three (3) Business Days. The Borrower
shall pay the Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

﻿

(c)    Delay in Requests. Failure or delay on the pa11 of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender's right to demand such compensation; provided that the Borrower shall not
be required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered  more than  three (3) months  prior to the
date that the Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of the Lender's intention to claim
compensation  therefor (except that, if the Change  in  Law giving rise to such
increased costs or reductions is retroactive,  then the
three-month  period  referred to above shall be extended to include the period
of retroactive effect thereof).

﻿

SECTION 2.09. Illegality. Notwithstanding any other provision of this Agreement,
if the Lender determines that a Change in Law makes it unlawful, a Governmental
Authority asserts that it is unlawful, for the Lender to perform its obligations
hereunder to make the Advance or to fund or maintain the Advance hereunder, or
any Governmental Authority has imposed material  restrictions on the authority
of the Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank Eurodollar market, then the Lender shall promptly notify the Borrower
thereof, following which (a) until the Lender notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
the Lender to make the Advance shall be suspended and (b) if the Lender shall so
request in such notice or if such Change in Law or such restrictions shall so
mandate, the Borrower shall prepay in full the then outstanding principal amount
of the Advance, together with accrued interest thereon and all other amounts
payable by the Borrower under this Agreement, on or before such date as shall be
mandated by such Change in Law or such restrictions. If it is lawful for the
Lender to maintain its Advance through the last day of the Interest Period then
applicable to such Advance, such prepayment shall be due on such last day.
Notwithstanding

 





 

16

--------------------------------------------------------------------------------

 



the foregoing, in the event that the Lender has notified the Borrower that it
is  not  unlawful  for such Lender to maintain Advance accruing interest at a
rate determined by reference to the Base Rate, (i) each Eurodollar Rate Advance
held by the Lender will automatically, upon such election, convert into a Base
Rate Advance and (ii) the obligation of the Lender to make or maintain
Eurodollar Rate Advance shall be suspended, in each case until the Lender shall
notify the Borrower that the Lender has determined that the circumstances
causing such suspension no longer exist.

﻿

SECTION 2.10. Payments and Computations. (a)  The Borrower shall  make
each  payment  or amount  due under this Agreement, each Note and the other Loan
Documents, without giving effect to any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in freely
transferable lawful money of the United States to the Lender at its Account No.
10980495, which the Lender maintains with Citibank, N.A., 388 Greenwich Street,
New York, NY 10013, United States of America, ABA No. 021000089, Account Name:
CITIBANK IBF, Reference [•] in same day funds.

﻿

(b)    The Borrower hereby authorizes the Lender and each of its Affiliates,  if
and to  the extent payment owed to the Lender is not made when due hereunder or
under any Note held by the Lender, to charge from time to time against any or
all of the Borrower's accounts with the Lender or such Affiliate any amount so
due.

﻿

﻿

(c)    All computations of interest shall be made by the Lender on the basis of
a year of 360 days in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or commitment fees are payable.  Each determination  by  the Lender of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

﻿

(d)    Whenever any payment or amount due under this Agreement, any Note or any
other Loan Document shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included  in the computation of payment
of interest; provided, however, that,  if such extension  would  cause payment
of interest on or principal of the Advance to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

﻿

SECTION  2.11. Taxes.  (a)    Defined Terms. For purposes of this Section 2.12,
the term "applicable law" or

"Applicable Law" includes FATCA.

﻿

(b)    Payments Free of Taxes. Any and all payments by or on  account  of  any
obligation of the Borrower under any Loan Document shall be made free and clear
of and  without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable  law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an  amount equal
to the sum it would have received had no such deduction or withholding been
made.

﻿

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law or at
the  option  of the  Lender timely reimburse it for the payment of, any Other
Taxes





 

17

--------------------------------------------------------------------------------

 



(d)    Indemnification by the Borrower. The Borrower shall indemnify
the  Lender, within ten (30) days after written demand therefor, for the full
amount of any  Indemnified  Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under  this  Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to
the  Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental  Authority. A certificate as to the
amount of such payment or liability delivered  to the Borrower  by the Lender
shall  be conclusive absent manifest error.

﻿

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant  to this Section 2.11, the
Borrower shall  deliver to the Lender the original or a certified copy of a
receipt issued  by such Governmental  Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender. In the case of any payment hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines in its good faith interpretation of
applicable law that no Taxes or Other Taxes are payable in respect thereof, or
if Lender and the Borrower do not agree on a determination of the Taxes or Other
Taxes payable in respect thereof, the Borrower shall, at the Lender's request,
furnish, or shall cause such payor to furnish, to the Lender an opinion of
counsel acceptable to the Lender suppo1ting the Borrower's position, in any case
notwithstanding the Borrower's obligations  in respect of Taxes or Other Taxes
as set forth in this Section 2.11. For purposes of this Section 2.11, the terms
"United States" and "United States person" shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

﻿

(f)    Status of Lender. If the Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document it shall upon written reasonable request of the Borrower (but only if
the Lender is lawfully able to do so) use commercially reasonable effo1ts to
provide within a reasonable time the Borrower with such forms, documents or
other certifications, appropriately completed  and executed, as will  permit
such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation shall not be
required ifin the Lender's reasonable judgment such completion, execution or
submission  would subject the Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial  position of the
Lender.

﻿

Survival. Each pa1ty's obligations under this Section 2.11 shall survive any
assignment of rights  by the Lender, the termination  of the Commitments  and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

﻿

SECTION 2.12. Mitigation Obligations. If the Lender requests compensation under
Section 2.08, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to the Lender or any Governmental Authority for the account
of the Lender pursuant to Section 2.11, then the Lender shall (at the request
of  the Borrower) use reasonable efforts to designate a different Lending Office
for funding or booking its Advance hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of the Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.08 or 2.11, as the case may be,
in the future, and (ii) would not subject the Lender to any unreimbursed cost or
expense and would  not otherwise  be disadvantageous to the Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender  in
connection with any such designation or assignment.





 

18

--------------------------------------------------------------------------------

 



SECTION 2.13. (Use of Proceeds. The proceeds of the Advance shall be available
(and the Borrower agrees that it shall use such proceeds) to make certain
capital expenditures in connection with the construction of new facilities and
for working capital purposes of the Borrower in Colombia.

﻿

SECTION 2.14. Notes. (a) The Advance shall be evidenced by a Note. Each Note
shall (I) be issued  by  the Borrower, (2) be payable to the Lender and be dated
the Closing Date, (3) be in a stated principal amount equal to the Advance made
on the Closing Date, (4) provide the amortization schedule for the relevant
Advances, (5) bear interest as provided in this Agreement, and (6) be in
English. The date and amount of each payment of principal and interest made on
the Advances shall be recorded by  the Lender  on  its books, which recordations
shall, in the absence of manifest error, be conclusive as to such matters;
provided, that the failure of the Lender to make any such recordation or any
error therein shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Note. Upon the request of the Lender, the
borrower shall, no later than (5) Business Days following the date of any such
request, issue one or more new Notes to reflect any change in the interest rate
applicable to the Advance or any assignment of the Lender's commitment. Each new
Note shall be executed before a notary public in the Local Country. The
issuance, execution and delivery of any Note pursuant to this Agreement shall
not be, or be construed as, a novation with respect to this Agreement or any
other agreement between the Lender and the Borrower and shall not limit, reduce
or otherwise affect the obligations or rights of the Borrower under this
Agreement, and the rights and claims of the Lender under any Note shall not
replace  or supersede the rights and claims of the Lender under this Agreement.

﻿

(b)    Notwithstanding discharge in
full  of  any  Note,  if  the  amount  (including,  without  limitation, Default
Interest and additional amounts with respect to
Taxes  due  pursuant  to  Section  2.1 I  of  this Agreement and others in
connection therewith) paid or payable to
the  Lender  under  such  Note  (whether arising from the enforcement thereof in
the Local Country or  otherwise)  is  less  than  the  aggregate  of amounts and
payments due and payable to  the
Lender  in  accordance  with  this  Agreement  with  respect  to the Advance, or
portion thereof, evidenced by such Note, the Borrower agrees, to the fullest
extent it may effectively do so, to pay to the Lender upon demand such
difference in accordance with  Section  2.1O  hereunder and as otherwise
specified in this Agreement.

﻿

﻿

﻿

ARTICLE III

﻿

CONDITIONS TO EFFECTIVENESS AND LENDING

﻿

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. Section
2.01 of  this  Agreement  shall become effective on and as of the first date
(the "Effective Date") on which the following conditions precedent have been
satisfied:

﻿

(a)    There shall have occurred no Material Adverse
Change  since  September  30, 2019 or any material adverse change in the
political, economic of financial condition of  the  Local Country.

﻿

(b)    There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or
threatened before any Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby or thereby.





 

19

--------------------------------------------------------------------------------

 



(c)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby (including, without
limitation, exchange control approvals and any other consents required or
advisable from the central bank of the Local Country) shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender)
and shall remain  in effect, and no law or regulation shall be applicable in the
reasonable judgment of the Lender that restrains, prevents or imposes materially
adverse conditions upon the transactions contemplated hereby or thereby. The
Borrower shall make all necessary registrations and filings with the Colombian
Central Bank no later than the Advance date.

﻿

(d)    The Borrower shall have notified the Lender in writing as to the proposed

Effective Date.

﻿

(e)    The Borrower shall have paid all accrued fees and expenses of the Lender
(including the accrued fees and expenses of counsel to the Lender).

﻿

(t)    On the Effective Date, the following statements shall be true and the
Lender shall have received a certificate signed by a duly authorized officer of
the Borrower, dated the Effective Date, stating that:

﻿

(i)    The representations and warranties contained in Section 4.0 I and in each
other Loan Document are true and correct
in  all  material  respects  on  and  as  of  the Effective Date, and

﻿

(ii)    No event has occurred and is continuing that constitutes a Default.

﻿

(g)    The Lender shall have received on or before the Effective Date the
following,  each dated such day, in form and substance satisfactory to the
Lender:

﻿

(i)    This Agreement, duly executed by the Borrower and the Lender.

﻿

(ii)    Certified copies of the (A), a certificate of existence and legal
representation ("certificado de existencia y representaci6n legal")( the
"Certificate") of the Borrower issued by the Chamber of Commerce of Bogota; and
(B) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document, and a certificate of the
Secretary or  an  Assistant Secretary of the Borrower certifying the absence of
any change or amendment to the Constituent Documents of the Borrower since the
date the Certificate was issued.

﻿

(iii)    A certificate of the Secretary or an Assistant Secretary or ad hoc
Secretary of the Borrower ce1tifying the names and true signatures of the
officers of the Borrower included as legal representatives in the Ce1tificate
and therefore authorized to sign each Loan Document to which it is or is
to  become a party and  the other documents to be delivered hereunder and
thereunder.

﻿

(iv)    A letter from the Process Agent indicating its acceptance of the
appointment by the Borrower pursuant to Section 7.10.

﻿

(h)    All documentation and other information required by bank regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including the Patriot Act, requested (at least three (3)
Business Days prior  to the Effective  Date) by the Lender shall have been
received by the Lender.





 

20

--------------------------------------------------------------------------------

 



SECTION 3.02. Conditions Precedent to the Borrowing.

﻿

The obligation of the Lender to make the Advance on the occasion of the
Borrowing shall  be subject  to  the conditions precedent that:

﻿

(i)    the Effective Date shall have occurred;

﻿

 (ii) the Lender shall have received a Notice of Borrowing as required by
Section 2.02(a);

﻿

(iii) the Lender shall have received at the Closing Date the Note evidencing
such Advance

﻿

(iv)    the representations and warranties contained in Section 4.0 I and in
each other Loan Document are correct in all material respect on and as of the
date of such Borrowing,  before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

﻿

(v)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;

﻿

(vi)    there shall have occurred no Material Adverse Change since September 30,
2019

since the Effective Date; and

﻿

(vii)    the Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request.

﻿

The delivery of a Notice of Borrowing and the acceptance by the
Borrower  of  the proceeds of the Advance shall constitute a representation
and  warranty  by the  Borrower that on the date of such Advance (both
immediately before and immediately after giving effect to such Advance) the
conditions contained in this Article III have been satisfied or waived.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

ARTICLE IV

﻿

REPRESENTATIONS AND WARRANTIES

﻿

SECTION  4.01.  Representations  and   Warranties  of the Borrower.    The
Borrower represents and warrants as follows:

(a)    The Borrower is a Simplified Stock Corporation  duly
organized,  validly  existing  under the laws of the Local Country and has all
requisite corporate power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own, lease and operate
its properties and to carry on its business as now conducted and as proposed to
be condi1cted.





 

21

--------------------------------------------------------------------------------

 



(b)    The execution, delivery and performance by the Borrower of this
Agreement  and each  other Loan Document, and the consummation of the
transactions contemplated hereby, are within the Borrower's organizational
powers, have been duly authorized  by all  necessary  organizational action, and
do not (i) contravene the Borrower's Constituent Documents, (ii) violate any
applicable law, rule, regulation (including, without limitation, Regulation X of
the Boards of Governors of the Federal Reserve System) , order, writ, judgment,
injunction, decree,  determination  or award, (iii) conflict with or result in
the breach of any contractual restriction binding on or affecting the Borrower
or any of its properties, or (iv) result in the creation or imposition of any
Lien on any assets of the Borrower.

﻿

(c) Except for the registration of this Agreement with the Colombian Central
Bank, no authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery
and performance by the Borrower of any Loan Document to
which it is or is to be a party or (ii) the exercise by the Lender of its rights
under any Loan Document.

﻿

(d)    This Agreement has been, and each other Loan Document when delivered
hereunder has been or will have been, duly executed and delivered by the
Borrower. This Agreement is, and each  other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with their respective terms.

﻿

(e)    (i) The Consolidated balance sheet of the Borrower as at December
31,  2018,and  the related Consolidated statements of income and cash flows of
the Borrower for the  fiscal year  then ended, accompanied by an opinion of
Ernst & Young  Audit S.A.S.  independent  public accountants,  and included in
the latest report filed by the Borrower and the Consolidated balance sheet of
the Borrower as at August 31, 2018, and the related statements of income and
cash flows of the Borrower for the nine months then ended, duly certified by the
chief financial officer of the Borrower, copies of which have been furnished to
the Lender, fairly present, subject, in the case of said balance sheet as at
August 31, 2018, and said  statements  of  income  and  cash  flows  for 
the  nine months  then  ended, to year-end audit adjustments, the Consolidated
financial condition of the  Borrower  as at such elates and the
Consolidated  results of the operations of the Borrower for the periods
ended  on such elates, all in accordance with Applicable Accounting Rules
consistently applied. The Borrower has no liabilities, obligations or
commitments of a type required to be reflected on a balance sheet  prepared  in
accordance with Applicable Accounting Rules except: (i) those which are
adequately reflected or reserved against in the Consolidated balance sheet as at
December 3 l, 2018 and (ii) those which have been
incurred  in  the  ordinary  course of business since December 31, 2018 and
which are not material in amount.

﻿

(ii)    Since September 30, 2019, there has been no Material Adverse Change.

﻿

(f)    There is no pending or threatened action, suit, investigation, litigation
or proceeding, including, without limitation, any Environmental Action,
affecting the Borrower before any Governmental Authority or arbitrator that (i)
could be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.

﻿

(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U  issued by the Board of Governors of the U.S. Federal Reserve System), and no
proceeds of the Advance will be used for any purpose which violates or is
inconsistent with the provisions of Regulation lJ or Regulation X of the Board
of Governors of the Federal Reserve System or to purchase or carry any margin
stock or to





 

22

--------------------------------------------------------------------------------

 



extend credit to others for the purpose of purchasing or carrying any margin
stock or to refinance or refund Debt originally incurred for such purpose.

﻿

(h)    The Borrower has filed, has caused to be filed or has been included in
all Tax returns (national, departmental, local, municipal and foreign) required
to be filed and has paid all Taxes due with respect to the years covered by such
returns. The  charges, accruals and  reserves on the  books of the Borrower and
its Subsidiaries in respect of Taxes or other governmental charges are adequate
in accordance with Applicable Accounting Rules.

﻿

(i)    The Borrower is in compliance with all Applicable Laws and requirements
of all Governmental Authorities (including, without limitation, all governmental
licenses,  certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business, Environmental Laws, and laws with respect to social
security and pension fund obligations) , in each case except to the extent that
failure to  comply therewith could not reasonably be expected to have a Material
Adverse Effect.

﻿

U)  (i)    The Borrower have good and sufficient legal title to all its assets
and  properties that are material to its businesses, except for minor defects
in  title that do not interfere  with  their  ability to conduct their
respective businesses as currently conducted or to utilize such  properties  for
their intended purposes, and,  to the best of its knowledge,  none of
such  assets or properties  is subject to any Liens, except those listed on
[Schedule 4.0l(z) and as otherwise permitted by Section 5.02(a)].

﻿

(ii) The properties of the Borrower are insured with financially sound and
reputable insurance companies (not being Affiliates thereof), in such amounts,
with such deductibles  and covering such risks as are customarily maintained by
Persons engaged in a similar business, owning similar properties and operating
in similar localities where the Borrower and its Subsidiaries maintain their
principal places of operations.

﻿

(k)    The Borrower own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that arc reasonably necessary
for the operation of their respective businesses, without conflict in  any
material respects with the rights of any other Person. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated  to  be employed, by any of the Borrower or
its Subsidiaries infringes upon any rights held  by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the knowledge of
the Borrower, threatened.

﻿

(I)    No income, stamp or other taxes (other than taxes on, or measured by, net
income or net profits) or levies, imposts, deductions, charges, compulsory loans
or withholdings whatsoever  are or will be, under applicable law in the Local
Country, imposed, assessed, levied or collected by the Local Country or any
political subdivision or taxing authority thereof or therein  either (i) on or
by  virtue of the execution or delivery of any Loan Document or (ii) on any
payment to be made by the Borrower pursuant to any Loan Document.

﻿

(m)    Each Loan Document is in proper legal form under the law of the Local
Country for the enforcement thereof against the Borrower under the law of the
Local Country; provided that, in the event of enforcement in the courts of the
Local Country, any public document issued outside of the  Local Country must be
notarized and apostilled and a translation of this Agreement into Spanish,
prepared by an official translator, shall be required. To ensure the legality,
validity, enforceability or admissibility in evidence of any Loan Document in
the Local Country (except for the  official  translation into Spanish of any
such document by an official translator, if executed in a foreign





 

23

--------------------------------------------------------------------------------

 



language), it is not necessary that this Agreement or any other Loan  Document
or any other document be filed or recorded with any court or other authority in
the Local Country or that any stamp or similar tax be paid on or in respect of
this Agreement or any other Loan Document, in addition to those requirements set
forth by Colombian Central Bank and the applicable Colombian foreign exchange
regulation.  The submission  to jurisdiction,  appointment  of the Process
Agent, consents and waivers  by the Borrower in Section 7.10 of the Agreement
are valid and irrevocable. It is  not  necessary  in order for the Lender to
enforce any rights or remedies under the Loan Documents or solely  by reason  of
the execution, delivery and performance by the Borrower of the Loan Documents
that the Lender be licensed or qualified with any Governmental Authority in the
Local Country, or be entitled to carry on business in any of the foregoing.

﻿

(n)    The Borrower is not subject to regulation under any other law, treaty,
rule or regulation or determination of an arbitrator or court or other
Governmental Authority  that limits its ability to incur any indebtedness under
this Agreement or any Note.

﻿

(o)    The Borrower is subject to civil and commercial law with respect to its
obligations  under the Loan Documents, and the execution, delivery and
performance by the Borrower of the Loan Documents constitute private and
commercial acts (jure gestionis acts)rather than public or governmental acts
Ourm imperf; acts). None the Borrower or any its respective properties has any
immunity from jurisdiction of any court or from set-off or any legal  process
(whether through service  or notice, attachement prior to judgment, attachement
in aid of execution, execution  or otherwise)  under the laws of the Unites
States, the Local Country or any other  relevant jurisdiction  in respect
of  its obligations under the Loan Documents.

﻿

(p)    The Borrower's obligations under this Agreement and each Note constitute
direct, unconditional, unsubordinated and unsecured obligations of the Borrower
and do rank and will  rank pari passu in priority of payment and in all other
respects with all other unsecured and unsubordinated Debt of the Borrower.

﻿

(q)    The obligations of the Borrower under the Loan Documents are not subject
to any defense, set-off or counterclaim by the Borrower or any
circumstance  whatsoever  which  might constitute  a legal or equitable
discharge from its obligations thereunder.

﻿

(r)    The Borrower, a nonbank entity located outside the United States,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D) may be used only to finance the
non-U.S. operations of a customer (or its foreign affiliates)
located  outside  the United States as provided in Section 204.8(a)(3)(vi) of
Regulation D. Therefore, the Borrower acknowledges that the proceeds of the
Advance by the International Banking Facility of the  Lender  will  be used
solely to finance the Borrower's operations outside the United States or that of
the Borrower's foreign affiI iates.

﻿

(s)    The Borrower is not required to register as an "investment company", 
as  such  term  is defined in the Investment Company Act of 1940, as amended.

﻿

(t)    No information, exhibit or report furnished by or on  behalf of the
Borrower to the  Lender in connection with the negotiation of the Loan Documents
or pursuant to the terms of any Loan Document contained any untrue statement of
a material fact or omitted to state a  material  fact  necessary to make the
statements made therein not misleading.

﻿

(u)    The Borrower is Solvent.





 

24

--------------------------------------------------------------------------------

 



(v)    The Borrower, and to the knowledge of the Borrower after due inquiry, its
parents are conducting its business in compliance with Anti-Corruption Laws. The
Borrower and its directors, officers and employees and, to the knowledge of the
Borrower after due inquiry, its parents, affiliates, agents and other Persons
acting for the benefit of the Borrower, are in compliance with all applicable
Anti-Corruption Laws and are not under investigation for or being charged with
any violation of any applicable Anti-Corruption Laws, in each case, except as
disclosed to the Lender by the Borrower in writing. The Borrower and its
respective directors, officers and employees after  due  inquiry,  its parents,
Affiliates and agents are in compliance with all applicable Sanctions. The
Borrower has implemented and maintains in effect policies and  procedures to
ensure compliance  by the Borrower, and its directors, officers, employees,
Affiliates and agents with Anti-Corruption Laws, Anti-Money Laundering Laws and
Sanctions.

﻿

(w)    None of the Borrowers or any of is respective directors, officers, or
employees or, to the knowledge of the Borrower after due inquiry or its parents
or agents are a Sanctioned  Person,  or located, organized or resident in a
Sanctioned Jurisdiction.

﻿

(x)    The operations of the Borrower, and to the  knowledge  of the
Borrower  after due inquiry, its parents are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements, as amended, the applicable money laundering statutes of all
jurisdictions where the Borrower and its parents conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental or regulatory
agency (collectively, the "Anti-Money Laundering Laws"), and no action, suit or
proceeding by or before any court or Governmental Authority or body
or  any  arbitrator involving the Borrower or any of its Subsidiaries with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Borrower after due inquiry, threatened.

﻿

(y)    [Set forth on Schedule 4.0l(z) hereto is a complete and accurate list of
all Liens on the property or assets of the Borrower and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of the Borrower or such Subsidiary subject thereto.

﻿

(z)    Set forth on Schedule 4.01 (aa) hereto is a complete and accurate  list
of all  Existing  Debt of the Borrower and each of its Subsidiaries, showing as
of the date hereof the obligor, the creditor and the principal amount
outstanding thereunder. Neither the Borrower nor any of its Subsidiaries is in
default in any manner under any  provision  of the Existing Debt, where such
default could  reasonably be expected to result in a Material Adverse Effect.

﻿

(aa) Under current laws and regulations of the Local Country
and  each  political  subdivision thereof, all interest,
principal,  premium,  if any,  and  other  payments  due or  to  be made on  the
Advance  or otherwise pursuant to the Loan Documents  may  be
freely  transferred  out of the  Local  Country  and may be paid in, or freely
converted into, U.S. Dollars, subject to compliance with foreign exchange
regulations in the Local Country.

﻿

(bb)    To its knowledge, no payments or other consideration provided to the
Lender in satisfaction of or on account of the Borrower's obligations under this
Agreement,  any  Note  or any  other Loan Document were derived from criminal or
other illegal activity.

﻿

(cc)    No Default or Event of Default has occurred and is continuing.

﻿

﻿

﻿

﻿





 

25

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

ARTICLE V

﻿

COVENANTS OF THE BORROWER

﻿

SECTION 5.0 I. Affirmative Covenants. So long as the Advance shall remain
unpaid, any obligation  of  the Borrower under any Loan Document shall remain
outstanding or the Lender shall have any Commitment hereunder, the Borrower
will:

﻿

(a)    Compliance with Laws, Etc.  (i) Comply, (A) with all applicable
Anti-Corruption Laws,

(8) with all Sanctions and (C) in all material respects, with all
other  Applicable  Laws,  such  compliance to include, without limitation,
compliance with Environmental Laws; and (ii) implement, maintain and continue to
maintain in effect, and enforce, policies and procedures to ensure compliance by
the Borrower, and its respective directors, officers, employees, Affiliates and
agents with Anti­ Corruption Laws, Anti-Money Laundering Laws and all applicable
Sanctions.

﻿

(b)    Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent,

(i) all Taxes and (ii) all lawful claims that, if unpaid, might by law become a
Lien upon its property; provided, however, that the Borrower shall not be
required to pay or discharge any such Tax or claim that is being contested in
good faith and by proper proceedings  and as to which appropriate reserves  are
being maintained, unless and until any Lien resulting therefrom attaches to its
prope1ty  and becomes enforceable against its other creditors.

﻿

(c)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses  and  owning similar prope1ties in the
same general areas in which the Borrower operates.

﻿

(d)    Preservation of Organizational Existence, Etc. Preserve and maintain, ,
its organizational existence, rights (charter and statutory), permits,
approvals, licenses, privileges and franchises;  provided, however, that the
Borrower and its Subsidiaries may consummate any  merger  or consolidation
permitted under Section 5.02(c); provided, further, that the Borrower
shall  not  be required to preserve any right or franchise if the Board of
Directors  of the Borrower shall  determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower,  as  the case
may be, and that the loss thereof is not disadvantageous in any material
respect  to  the Borrower, such Subsidiary or the Lender.

﻿

(e)    Visitation Rights. At any reasonable time and  from  time to time  but no
more than  once per quarter, permit the Lender or any agents or representatives
thereof, to examine and make copies of and abstracts from  the records
and  books of account of, and visit the properties of, the Borrower, and  to
discuss the affairs, finances and accounts of the Borrower with any of their
officers or directors and with their independent certified public accountants.

﻿

﻿

﻿

﻿





 

26

--------------------------------------------------------------------------------

 



(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to
keep,  proper  books  of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with  Applicable Accounting
Rules in effect from time to time.

﻿

(g)    Maintenance of Properties, Etc. Maintain  and  preserve,  all  of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

﻿

(h)    Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under this Agreement with
any  of their  Affiliates  on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm's-length transaction with a Person not an Affiliate.

﻿

(i)    Reporting Requirements. Furnish to the Lender:

﻿

(i)    [as soon as available and in any event within 45 days after the
end  of  each of the first three quarters of each fiscal year of the Borrower,
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for the
period commencing at the  end  of  the  previous fiscal year and ending with the
end of such quarter, duly certified (subject  to year-end audit adjustments) by
the chief financial officer of the Borrower as having been prepared  in
accordance with Applicable Accounting Rules.

﻿

(ii)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the annual audit report for such
year for  the Borrower and its Subsidiaries, containing Consolidated and
consolidating  balance sheets of the Borrower and its Subsidiaries as of the
end  of such  fiscal year and  Consolidated and consolidating statements of
income and cash flows of the Borrower and  its Subsidiaries for such fiscal
year, in each case accompanied  by an opinion  acceptable to the Lender by Ernst
&  Young Audit S.A.S. or other independent public accountants acceptable to the
Lender (without a "going concern"  or  like qualification  or exception  and
without any qualification or exception as to the scope of such audit). as soon
as available and in any event no later than 90 days after the end of each fiscal
year of the Borrower, forecasts prepared by management of the Borrower, in form
satisfactory to the Lender, of balance sheets, income statements and cash
flow  statements  on  a monthly basis for the fiscal year following such fiscal
year then ended and on an annual basis for each fiscal year thereafter until the
Maturity Date;

﻿

(iii)    as soon as possible and in any event within five (5) Business Days
after the occurrence of each Default continuing on the date of such statement, a
statement  of  the chief financial officer of the Borrower setting faith details
of such Default and the action that the Borrower has taken and proposes to take
with respect thereto;

﻿

(iv)    promptly after the commencement thereof, notice of all actions and
proceedings before any Governmental Authority or arbitrator affecting the
Borrower  or any of its Subsidiaries of the type described in Section 4.01 (f);

﻿

(v)    such other information respecting the Borrower or any of its Subsidiaries
as the Lender may from time to time reasonably request;

﻿





 

27

--------------------------------------------------------------------------------

 



SECTION 5.02. Negative Covenants. So long as the Advance shall remain unpaid,
any obligation of the Borrower under any Loan Document shall remain outstanding
or the Lender shall have any Commitment hereunder, the Borrower will not:

﻿

(a)    Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries
to create or suffer to exist, any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or assign, or permit any of
its Subsidiaries to assign, any right to receive income, other than:

﻿

(i)    Permitted Liens,

﻿

(ii)    purchase money Liens upon or in any real property
or  equipment  acquired or held by the Borrower or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, hoi,vever, that no such
Lien shall extend to or cover any properties of any character other than the
real prope1ty or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced, provided, further, that the
aggregate principal amount of the indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed the amount specified therefor in Section
5.02(d)(iii) at any time outstanding,

﻿

(iii)    the  Liens  existing  on  the  Effective   Date   and   described   on
Schedule 5.02(a) hereto,

﻿

(iv)    other Liens securing Debt in an aggregate principal amount not to exceed

U.S. $500,000.00 (or its equivalent in other currencies) at any time
outstanding, and

﻿

(v)    the replacement,  extension  or  renewal  of  any  Lien  permitted  by
clause (iii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount
or  change  in  any direct or contingent obligor) of the Debt secured thereby.

﻿

(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, except that the Borrower may merge with any
other Person so long as the Borrower is the surviving corporation; provided, in
each case, that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.

﻿

(c)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required by Applicable Accounting Rules.

﻿

(d)    [Sales, Etc. of Assets. Consummate any Asset Sale, except (i) sales of
inventory in the ordinary course of its business, (ii) in a transaction
authorized by subsection (c) of this Section and

(iii) sales of assets for fair value in an aggregate amount not to exceed
U.S.$25,000,000.00 (or the equivalent in other currencies) in any year, provided
that in the case of the sale of any asset in a single





 

28

--------------------------------------------------------------------------------

 



transaction or a series of related transactions in an
aggregate  amount  exceeding  U.S.$12,500,000.00 (or the equivalent in other
currencies), the fair value of such asset shall have been determined in good
faith by the General Shareholders Assembly of the Borrower and (iv) sales of
assets for fair value in an aggregate amount exceeding $25,000,001,00 (or the
equivalent in other currencies) in any year, subject to the previous approval of
the Lender.

﻿

(e)    Change  in  Nature of Business.    Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof

﻿

(f)    Change in nature of business. Make, or permit any of its Subsidiaries
to  make,  any  material change in the nature of its business as carried on at
the elate hereof.

﻿

(g)    Amendment of Constituent Documents. Amend its Constituent Documents in
any respect which would reasonably be expected to have a Material Adverse
Effect.

﻿

(h)    Use of Proceeds.

﻿

(i)    Use the proceeds of the Advance except in accordance with Section 2.13.

﻿

(ii)    Directly or indirectly, use any part of any proceeds of the Advance or
lend, contribute, or otherwise make available such proceeds, or shall permit any
of its parents or Subsidiaries, or any of its or their respective
directors,  officers,  or employees, or to the knowledge of the Borrower after
clue inquiry, the Affiliates or agents of the Borrower or any of its or their
respective Subsidiaries, directly or indirectly,  to use any part of any
proceeds of the Advance or lend, contribute, or otherwise make avai!able such
proceeds, in each case, (A) to fund or facilitate any activities or business of
or with any Person that, at the time of such funding or facilitation, is a
Sanctioned Person, (B) to fund or facilitate any activities or business of or in
any Sanctioned Jurisdiction, (C) in any manner that would result in a violation
by any Person of Sanctions, or (D) in violation of applicable law, including,
without limitation,  Anti-Corruption Laws. (iii) Use the proceeds of the Advance
other than to finance the non-U.S. operations of the Borrower or the Borrower's
Affiliates located outside the United States.

﻿

﻿

﻿

﻿

﻿

﻿

ARTICLE VI

﻿

EVENTS OF DEFAULT

﻿

SECTION  6.01.  Events of Default.    If any of the following events ("Events of
Default") shall occur and be

continuing:

﻿

(a)    the Borrower shall fail to pay (i) when and as required to be paid
herein, any principal of  the Advance when the same becomes clue and payable, or
(ii) any interest on the Advance or shall fail to make any other payment of fees
or other amounts under any Loan  Document,  in each case under  this clause
(ii), within three days after when the same becomes clue and payable; or





 

29

--------------------------------------------------------------------------------

 



(b)    any representation or warranty made by the Borrower (or any of
its  officers) herein  or under or in connection with any Loan Document shall
prove to have been incorrect in any material respect when made; or

﻿

(c)    (i) the Borrower shall fail to perform or observe any term,
covenant  or  agreement contained in Section 5.0l(a)(ii), (d), (e) or U)(iv), or
5.02 or [5.03], or (ii) the Borrower shall fail to perform or observe any other
term, covenant or agreement contained  in  any Loan  Document on  its  part to
be performed or observed if such failure shall remain unremedied for 30 or more
days after the earlier of the date on which (A) any officer of the Borrower
becomes aware of such failure or

(B) written notice thereof shall have been given to the Borrower by the Lender;
or

﻿

the Borrower or any of its Subsidiaries shall fail to pay any principal of,
premium of, interest on, or any other amount payable in respect of, any Debt
that is outstanding in a principal or notional  amount of at  least [U.S.
$2,000,000.00] (or its equivalent in other currencies) in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or  otherwise),  and such failure shall  continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt, or any other event shall occur or condition shall exist under any
agreement  or instrument  relating  to any such Debt and shall continue after
the applicable grace period, if any, specified in such  agreement  or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt or otherwise to cause, or
to permit the  holder thereof  to cause such Debt to mature; or any such Debt
shall be declared to be due and payable, or required to  be prepaid  or
redeemed  (other than by a regularly scheduled required prepayment or
redemption), purchased or clefeased, or an offer to prepay, redeem, purchase or
clefease such Debt shall be required to be made, in each  case  prior  to
thestatecl maturity thereof, or the Borrower shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted  by or against  the Borrower
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any Debtor Relief Law, or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but  not instituted by it) that is
being diligently contested by it in good faith, either such proceeding shall
remain unclismissecl or unstayecl for a period of 30 or more days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial  part of  its
property) shall occur; or the Borrower or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e);

﻿

(cl) or

﻿

(e) judgments or orders for the payment of money in excess of U.S.
[$2,000,000.00] (or its equivalent in other currencies) in the aggregate shall
be rendered against the Borrower and either

(i)    enforcement proceedings shall have been commenced by any creditor  upon
such judgment  or order or (ii) there shall be any period of 30 or more
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

﻿

(i)    any non-monetary judgment or order shall be rendered against the Borrower
that could be reasonably expected to have a Material Adverse Effect, and there
shall be any period of 30 or more consecutive clays during which a stay of
enforcement of such judgment or order, by  reason  of  a pending appeal or
otherwise, shall not be in effect; or





 

30

--------------------------------------------------------------------------------

 



(g)    the obligations of the Borrower under any Loan Document shall fail to
rank at least pari passu with all other unsecured and unsubordinated Debt of the
Borrower; or

﻿

(h)    any provision of any Loan Document shall cease to be valid and binding on
or enforceable against the Borrower, or the Borrower shall so assert or state in
writing, or the obligations of the Borrower under any Loan Document shall in any
way become illegal; or

﻿

﻿

(i)    either (i) any authority asserting or exercising governmental or police
powers in the Local Country shall take any action, including a general
moratorium, canceling, suspending or deferring the obligation of the Borrower to
pay any amount of principal or interest or other amount  payable  under any Loan
Document or preventing or hindering the fulfillment by the Borrower of its
obligations under any Loan Document or having any effect on the currency in
which the Borrower may  pay  its obligations under any Loan Document or on the
availability of foreign currencies in exchange for the lawful currency of the
Local Country (including any requirement for the approval to exchange foreign
currencies for the lawful currency of the Local Country) or otherwise or (ii)
the Borrower shall, voluntarily or involuntarily, participate or take any action
to participate in any facility or exercise involving the rescheduling of
Borrower's debts or the restructuring of the currency in which the Borrower may
pay its obligations; or

﻿

U) any authority asserting or exercising governmental  or police powers  in the
Local Country  or any Person acting or purporting to act under such authority
shall have taken any action to condemn, seize or appropriate, or to assume
custody or control of, all or any substantial portion of the property of the
Borrower; or

﻿

(k)    a Change of Control shall have occurred; or Pricesmart Inc,
a  Delaware  Corporation, ceases to beneficially own, directly or indirectly, at
least sixty percent (60%) of the outstanding.

﻿

(I)    a Material Adverse Change shall have occurred and be continuing; then,
and in any such event, the Lender (i) may, by notice to the Borrower, declare
its obligation to make the Advance to be terminated, whereupon the same shall
immediately terminate, and (ii) may, by notice to the Borrower, declare the
Advance, all interest thereon and all other amounts payable under this Agreement
and the other Loan Documents to be immediately due and payable, whereupon  the
Advance, all such interest and all such amounts shall become and be immediately
due and  payable,  without  presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by the  Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under clause (e) above, (A) the obligation of the
Lender to make the Advance shall automatically be terminated and (B) the
Advance, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.





 

31

--------------------------------------------------------------------------------

 



ARTICLE VII

﻿

﻿

﻿

MISCELLANEOUS

﻿

﻿

﻿

SECTION 7.0 I. Amendments, Etc. No amendment or waiver of any  provision  of
this  Agreement  or any  other Loan Document, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Lender, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

﻿

﻿

﻿

﻿

﻿

SECTION 7.02. Notices, Etc.  (a)  Except in the case of notices and  other
communications expressly  permitted  to  be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand or overnight
courier service (including international courier), mailed by certified or
registered mail  or  sent  by facsimile, if to the Borrower, at its address at
Cra 9A No. 99-02 Piso  3, Bogota  Colombia,  Attention:  Jose Alejandro Duenas
Betancourt; and if to the initial Lender, at its Lending Office specified
opposite its name on the signature pages below; if to any other Lender, at its
Lending Office specified in the Assignment and Acceptance pursuant to which  it
became a Lender; or, as to the Borrower  or the Lender, at such other address as
shall be designated by such party in a  written  notice to the other
party.  Delivery by telecopier or other electronic communication of an executed
counterpa11 of any amendment or waiver of any provision of this Agreement, any
other Loan Document or any Exhibit hereto or thereto to be
executed  and  delivered  hereunder  shall  be  effective  as  delivery   of   a   manually   executed
counterpart thereof.

﻿

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall  be  deemed to have been given when received; notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall  be deemed  to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

﻿

﻿

﻿

﻿

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
the  Lender.  The Lender or the Borrower  may,  in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Lender otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to





 

32

--------------------------------------------------------------------------------

 



an Internet or intranet website shall be deemed received upon the deemed
receipt  by  the  intended recipient, at its e-mail address as described in the
foregoing clause (i), of notification that such notice or communication is
available and identifying the  website  address  therefor;  provided 
that,  for  both clauses (i) and (ii) above, if such notice, e-mail or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

﻿

﻿

﻿

﻿

﻿

SECTION 7.03. No Waiver; Remedies. No failure on the part of the Lender
to  exercise,  and  no  delay  in  exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

﻿

﻿

﻿

﻿

﻿

SECTION 7.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay on demand all  reasonable costs and expenses of the Lender in connection
with the preparation, execution, delivery, administration, modification, waiver
or amendment of any Loan Documents or any other documents to be delivered
hereunder or thereunder (whether or not the transactions contemplated hereby or
thereby shall be consummated), including, without limitation, (A) all due
diligence, transportation, computer, duplication, appraisal, consultant, and
audit expenses and (8) the reasonable and documented fees, charges,
disbursements and expenses of counsel for the Lender (including, without
limitation, all fees and time charges and disbursements for attorneys who may be
employees of the Lender) with respect thereto and with respect to advising the
Lender as to its rights and responsibilities under the Loan Documents. The
Borrower further agrees to pay on demand all reasonable costs and expenses of
the Lender, if any (including, without limitation, counsel fees and expenses,
including all fees and time charges and disbursements for attorneys who may be
employees of the Lender), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of any Loan Document and the other
documents to be delivered hereunder or thereunder, including, without
limitation, reasonable fees and
expenses  of  counsel  for  the  Lender  in  connection  with  the  enforcement  of  rights   under   this
Section 7.04(a) and in connection with any workout, restructuring or negotiation
in  respect  of  the Advance requested by the Borrower.

﻿

﻿

﻿

﻿

(b)    The Borrower agrees to indemnify and hold harmless the Lender and each of
its Related Parties (each, an "Indemnified Party") from and against any and all
claims, damages, losses, liabilities and expenses (including, without limitation
reasonable, fees, charges, disbursements  and expenses of counsel (including all
fees and time charges and disbursements for attorneys who may be employees of an
Indemnified Party)) incurred by or asse1ted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any actual or potential
investigation, litigation or proceeding or preparation of
a  defense  in  connection therewith, whether based on contract, tort or any
other theory) (i) any Loan Document, any of





 

33

--------------------------------------------------------------------------------

 



the transactions contemplated herein or therein or the actual or proposed use of
the proceeds  of  the Advance or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any or its Subsidiaries
or any Environmental Action relating in any way to the Borrower, except to the
extent such claim, damage, loss, liability or expense is found  in a final,
non-appealable judgment  by a  court of competent jurisdiction to have resulted
primarily  from  such  Indemnified  Party's  fraud,  gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors,  equityholders  or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrower also agrees not to assert any claim for special,
indirect, consequential  or punitive damages against  the Lender  or any of its
Related Parties, on any theory of liability arising out of or otherwise relating
to any Loan Document, any of the transactions contemplated herein or therein or
the actual or proposed use of the proceeds of the Advance. No Indemnified Party
referred to in this paragraph shall be liable for  any damages arising from the
use by unintended recipients of any  information  or other  materials
distributed by it through telecommunications, electronic or other
information  transmission  systems  in  connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

﻿

﻿

﻿

﻿

﻿

(c)    If any payment of principal of any Advance is made by the Borrower to or
for the account of the Lender other than [on the last day of an Interest Period
for such Advance, as a result of a mandatory termination of the Lender's
Commitment pursuant to Section 2.03(b)(ii), payment pursuant  to Section 2.07 or
2.08, acceleration of the maturity of any Note pursuant to  Section  6.0
I  or  for  any  other reason, or if the Borrower fails
to  make  any  payment  hereunder  for  which  a  notice  of  prepayment  has
been given or that  is  otherwise  required  to  be  made, or if
the  Borrower  fails  to  borrow  on  the  date or in the amount notified by the
Borrower in any Notice of Borrowing, the Borrower shall, upon demand by the
Lender, pay to the Lender  any  amounts  required  to compensate  the  Lender
for  any additional  losses,  costs or expenses that it may incur as a result of
such payment or  such  failure  to  pay,  prepay  or  borrow,  including,
without limitation, any loss (including loss of anticipated profits), cost
or  expense  incurred  by reason of the liquidation or redeployment of deposits
or other funds acquired (or which could have been acquired) by the Lender to
fund or maintain such Advance. A  certificate submitted by the Lender to the
Borrower as to the amount of such compensation shall be conclusive and binding
for all purposes, absent manifest error. For purposes of calculating amounts
payable by the  Borrower  to  the  Lender  under  this Section 7.04(c), the
Lender shall be
deemed  to  have  funded  each  Advance  bearing  interest  at  the Eurodollar
Rate made by it at the Eurodollar Rate for such
Advance  by  a  matching  deposit  or  other borrowing in the London interbank
eurodollar market  for  a  comparable  amount  and  for  a  comparable period,
whether or not such Eurodollar Rate Advance was in fact so funded.

﻿

﻿

﻿

﻿

﻿

(cl) Without prejudice to the
survival  of  any  other  agreement  of  the  Borrower  hereunder or under any
other Loan Document, the agreements and obligations  of the Borrower  contained
in Sections 2.09, 2.12, 7.04 and 7.08 shall survive the termination of the Loan
Documents  and  the payment in full of principal, interest and all other amounts
payable under the Loan Documents.

﻿

﻿

﻿





 

34

--------------------------------------------------------------------------------

 



SECTION 7.05. Right of Set-off (a) To the extent permitted under the Applicable
Law, upon the occurrence and during the continuance of any Event of Default, the
Lender and  each of its Affiliates  is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional  or final) at
any time held and other indebtedness or obligations at any time owing by the
Lender or such Affiliate to or for the credit or the account of the Borrower or
its Affiliates against any and all of the obligations of the Borrower or its
Affiliates now or hereafter existing under any Loan Document, whether or not the
Lender shall  have made any demand under any Loan Document and although such
obligations may  be unmatured. The Lender agrees promptly to notify the Borrower
or its Affiliates, as applicable, after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender and its Affiliates under
this Section are in addition to other  rights  and  remedies  (including,
without limitation, other rights of set-off) that the Lender and its Affiliates
may have.

﻿

(b)    The Borrower hereby authorizes the Lender and any of its Affiliates, if
and to the extent payment is not made when due hereunder, to charge from time to
time against any or all of the Borrower's accounts with the Lender or any of its
Affiliates for any amount so due even if such charge causes any such accounts to
be overdrawn. So long as any amount under any  Loan  Document  shall  remain
unpaid, the Borrower shall, unless the Lender otherwise consents in writing,
maintain its current account numbers 36930322 with the Lender. The Lender is
hereby authorized to deliver a copy of this Agreement to any of its Affiliates
for the purposes described in this Section 7.05(b).

﻿

(c)    The amount of any deposit or indebtedness that shall be set-off
and  applied against any and all obligations of the Borrower hereunder or that
may be charged against any or all of the Borrower's accounts with the Lender or
any of its Affiliates that in each case is not denominated in U.S. Dollars shall
be that which, in accordance with normal banking procedures, will be necessary
to purchase with such other currency, in New York City, NY,  U.S.A.,  the amount
of U.S.  Dollars that the Borrower has so failed to pay when clue.

﻿

SECTION 7.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth  in Section 3.01) when  it shall have been
executed by the Borrower and the Lender, and thereafter  shall  be
binding  upon  and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the
prior written consent of the Lender.Assignments and Participations. (a) The
Lender  may  assign  to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without

limitation, all or a portion of its Commitment, the Advance owing to it and the
Note or Notes held by it) (each such Person an "Assignee" and the Lender from
which the Assignee receives the rights and obligations, the "Assignor");
provided that (i) in the case of any partial assignment to an additional bank or
financial institution, the principal amount of the portion of the Advance so
assigned is not less than U.S.$5,000,000 (or if less, the Lender's then
outstanding principal amount  of  the  Advance  and determined as of the elate
of the Assignment and Acceptance with respect to when such assignment is
delivered to the Lender or, if "Trade Date" is specified in the Assignment and
Acceptance, as of the Tracie Dale), (iii) no such assignment shall be made to
the Borrower or any of the Borrower's Affiliates, (iv) no such assignment shall
be made to a natural Person (or a holding company, investment  vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person), and
(v) the parties to each such assignment shall execute and deliver an Assignment
and Acceptance, together with any Note subject  to such assignment. Upon such
execution and delivery, from and after the effective date specified in each
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and,  to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have such rights and obligations
of the Assignor hereunder and (y) the Assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and





 

35

--------------------------------------------------------------------------------

 



Acceptance, relinquish such rights (other than its rights  under Sections 2.08,
2.11 and  7.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of the Assignor's rights and obligations under
this  Agreement,  such  Assignor  shall cease to be a party hereto). If the
Lender transfers or assigns any portion or all  of its rights  under  the  Loan
Documents to any other financial institution, any reference to the Lender in
each Loan  Document shall thereafter refer to such Lender and to such other
financial institution to the extent of their respective interests, as if such
other financial institution had  been a  party  to this Agreement as of the date
hereof up to and including the date of such transfer or assignment.

﻿

(b)    By executing and delivering an Assignment and Acceptance, the Assignor
thereunder and the Assignee thereunder confirm  to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such Assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto; (ii) such Assignor makes no representation or warranty and assumes  no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such Assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 (e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon such Assignor and based on such documents and information as it
shall  deem  appropriate  at the  time, continue to make its own credit
decisions in taking or not taking action under this Agreement; and

(v) such Assignee agrees that it will perform in accordance with their terms all
of the obligations  that  by the terms of this Agreement are required to be
performed by it as the Lender.

﻿

(c)    Within five Business Days after its receipt of notice of an assignment
hereunder and any Note or Notes subject to such assignment, the Borrower, at its
own expense, shall execute and deliver to the Assignee in exchange for each
surrendered Note a new Note payable to such assignee in an amount equal to the
outstanding amount of the Note assumed by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a portion of any Advance, a new
Note  payable  to  the Assignor in an amount equal to its portion of such
Advance. Such new Note or Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered  Note or Notes, shall be
elated the effective date of such Assignment and Acceptance and shall otherwise
be  in substantially the form of Exhibit C hereto.

﻿

(cl)    The   Lender  may sell  participations at any time, without the consent
of, or notice, to the Borrower, to one or more banks or other entities (other
than the Borrower or any of its Affiliates) (each a "Participant") in or to all
or a portion of its rights and obligations under this  Agreement (including,
without limitation, all  or a portion  of its Commitment,  the Advance owing to
it and the Note  or Notes held by it); provided, however, that (i) the Lender's
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged,  (ii) the Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the Lender shall remain the holder of any such Note for all
purposes  of this  Agreement,  (iv) the Borrower shall continue to deal
solely  and  directly  with  the Lender  in  connection  with the
Lender's  rights  and obligations under the Loan Documents and (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal o( or interest on, the Notes or any
other amounts payable hereunder, in each case to





 

36

--------------------------------------------------------------------------------

 



the extent subject to such participation, or postpone any date fixed for any
payment of principal of, or interest on, the Notes or any other amounts payable
hereunder, in each case to the extent subject to such participation. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.08, Section 7.04(c) and Section 2.11 (subject to the requirements and
limitations therein, including the requirements  under  Section 2. 11(f)
(it  being  understood  that  the  documentation  required  under Section 2.11
(f) shall be delivered to the participating Lender)) to the same
extent  as  if  it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant shall
not be entitled to receive any greater payment under Section 2.08 or 2.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent  such entitlement to receive a greater
payment results from a Change in Law that occurs  after  the Participant
acquired the applicable participation. To the extent permitted by  law,
each  Participant  also shall be entitled to the benefits of Section 7.05 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Advance[s] or other obligations under the Loan  Documents (the "Participant
Register"); provided that the Lender shall not have any obligation to disclose
all or any portion  of the Participant Register (including the identity of any
Participant or any information  relating to  a Participant's interest in any
commitments, loans or its other obligations under any Loan  Document)  to any
Person except to the extent that such disclosure is necessary to establish that
such commitment,  loan  or other obligation is in registered form under Section
Sf. 103-1 (c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

﻿

(e)    The Lender may at any time, without the consent of, or notice, to the
Borrowers, enter into one or more hedging, risk participation, derivative or
similar transactions (howsoever described or documented) (a "Risk Transfer")
related to its rights or obligations under this Agreement, any Note or any Loan
Document.

﻿

(f)    The Lender may, in connection with any assignment or participation or
Risk Transfer or proposed assignment or participation  or Risk
Transfer  pursuant  to this Section 7.07, disclose to the assignee or
participant or party to a Risk Transfer or proposed assignee or participant or
party to a Risk Transfer, any information relating to the Borrower furnished to
the Lender by or on behalf of the Borrower.

﻿

(g)    Notwithstanding any other provision set forth in this Agreement, the
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including,

without limitation, the Advance owing to it and any Note held by it) to secure
obligations of the Lender, including any pledge or assignment to secure
obligations to any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the U.S. Federal Reserve System or any other central bank.

﻿

SECTION 7.08. Governing Law. This Agreement, and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based  upon, arising out of or relating  to this Agreement , any
Note or any other Loan Document and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the
laws  of  the State of  New York, United States of America.

﻿

SECTION 7.09. Execution in Counterparts.  This Agreement  may  be executed  in
any  number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an





 

37

--------------------------------------------------------------------------------

 



executed counterpart of a signature page to this Agreement by facsimile or other
electronic (i.e., "pc(f' or

"t(f') format shall be effective as delivery of a manually executed counterpart
of this Agreement.

﻿

SECTION 7. I 0. Jurisdiction; Waiver of Immunities. (a) Each of parties hereto
hereby irrevocably and unconditionally, to the fullest extent permitted by law,
agrees that it will not commence any  action, litigation or proceeding of any
kind or description,  whether in law or in equity, whether in contract or in
tort or otherwise, against the Lender or any of its affiliates in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum  other than  the courts of the State of
New York sitting in New York County, and of the United
States  District  Court  of  the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal  court. Each  of  the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may
be  enforced in other jurisdictions by suit on the judgment  or in any  other
manner  provided  by law.  Nothing in this Agreement or in any other Loan
Document shall affect any  right that the Lender  may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction,
including, without limitation,  the courts sitting  in the Local Country.

﻿

(b)    The Borrower hereby irrevocably appoints CT Corporation System (the
"Process Agent"), with an office on the date hereof at 28 Liberty Street, New
York, New  York  10005,  United States, as its agent to receive on behalf of the
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such process  to the Borrower  in
care of the  Process Agent at the Process Agent's above address, and the
Borrower hereby irrevocably  authorizes  and directs the Process Agent to accept
such service on its behalf. As an alternative method of service, the Borrower
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Borrower at
its address specified in Section 7.02. If the Process Agent shall cease to serve
as agent for the Borrower to receive service of  process  hereunder,  the
Borrower, as applicable, shall promptly appoint a successor agent satisfactory
to the Lender.

﻿

(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection  that  it may
now or  hereafter  have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal court. Each of the  parties hereto
hereby  irrevocably  waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

﻿

(cl) To the extent that the Borrower has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Borrower
hereby irrevocably and unconditionally waives such immunity
in  respect  of  its  obligations under this Agreement and the other Loan
Documents and, without limiting  the  generality  of  the foregoing, agrees that
the waivers set forth in this subsection (cl) shall have the fullest scope
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to  be irrevocable for purposes of such Act.

﻿

SECTION 7.11. Judgment Currency. (a) If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum clue hereunder or under any other
Loan Document in  U.S.  Dollars  into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used





 

38

--------------------------------------------------------------------------------

 



shall be that at which, in accordance with normal banking procedures, the Lender
could purchase U.S. Dollars with such other currency in New York City on the
Business Day preceding that on which final, non-appeal able judgment is given.

﻿

(b) The obligations of the
Borrower  in  respect  of  any  sum  due  to  the  Lender hereunder or under any
other Loan Document shall, notwithstanding any judgment  in  a  currency  other
than U.S. Dollars, be discharged only to the extent that following receipt by
the Lender of any sum adjudged to be so due in such other currency, the Lender
may, in accordance with normal, reasonable banking procedures, purchase U.S.
Dollars with such other currency. If the amount of U.S. Dollars so purchased is
less than the sum originally due to the Lender, in U.S. Dollars, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding  any  such judgment, to indemnify the Lender
against such loss.

﻿

SECTION 7.12. Confidentiality. The Lender shall not
disclose  any  Confidential  Information  to  any  Person without the consent of
the Borrower; provided that nothing herein shall prevent the
Lender  from  disclosing and/or transferring such Confidential Information (i)
upon the order of any court or administrative agency or otherwise to the extent
required by statute, rule, regulation, judicial process, subpoena or similar
process of other Applicable Laws, (ii) to bank examiners or upon
the  request  or demand of any other regulatory or self-regulatory agency or
authority, (iii) which had been publicly disclosed other than as a result of a
disclosure by the Lender prohibited by this Agreement, (iv) in connection with
any litigation to which the Lender is a party, or in connection with the
exercise of any remedy hereunder or under any other Loan Document, (v) to the
Lender's legal counsel and independent auditors and accountants, (vi) to the
Lender's branches, subsidiaries, representative offices, affiliates, Citigroup
and its affiliates, and agents and third parties selected by any of the
foregoing entities, wherever situated, for confidential use (including in
connection with the provision of any service and for data processing,
statistical and risk analysis purposes),or (vii) subject to
provisions  substantially  similar  to those contained in this Section 7.12, to
any actual or proposed Participant or Assignee or party to a Risk Transfer or
(viii) on a confidential basis to any rating agency in connection with rating
the Borrower or its Subsidiaries or the facilities provided pursuant to this
Agreement. Any Person required to maintain the confidentiality of information as
provided in this Section shall  be considered  to  have complied  with  its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord to
its own confidential information.

﻿

SECTION 7.13. Patriot Act Notice. The Borrower hereby acknowledges that pursuant
to applicable regulatory requirements, including but not limited to those under
the Patriot Act, the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name  and address
of the Borrower and other information that will allow the Lender to identify the
Borrower. The Borrower shall, and shall cause each of its Subsidiaries to,
provide such information and take such actions as are reasonably requested by
the Lender in order to assist the Lender in maintaining compliance  with  such
applicable requirements.

﻿

SECTION 7.14. Acknowledgement and Consent to Bail-In of  EEA  Financial  
 Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of  any  EEA  Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured,  may  be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

﻿

(a)    the application of any Write-Down and Conversion Powers by  an  EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





 

39

--------------------------------------------------------------------------------

 



(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

﻿

(i)    a reduction in full or in part or cancellation of any such liability;

﻿

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
unde1taking, or a bridge institution that may be issued to it or otherwise
conferred on  it,  and  that such shares or other instruments of ownership will
be accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

﻿

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

﻿

SECTION 7.15. Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ACTIONS OF THE
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
EACH OF THE BORROWER AND THE LENDER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND

(B)    ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

﻿

﻿

﻿

SECTION 7.16. Severability. If any provision of this Agreement  is found  by a
court to be invalid or unenforceable, to the fullest extent permitted by
applicable law, each of the parties hereto hereby agrees  that  such invalidity
or unenforceability will not impair the validity or enforceability of any other
provision hereof.

﻿

﻿

﻿

SECTION 7.17. Acknowledgements of the Borrower. The Borrower acknowledges that:

﻿

(a)    it has made its own independent decisions to enter into this Agreement
and the other Loan Documents and as to whether the transactions contemplated by
this Agreement and the other Loan Documents are appropriate or proper for it
based upon its own judgment and upon advice from such advisors as it has deemed
necessary;

﻿

(b)    it is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of entry into this Agreement and the other Loan
Documents and the transactions contemplated thereby;





 

40

--------------------------------------------------------------------------------

 



(c)    it is not relying on any communication (written or oral) of the Lender as
investment advice or as a recommendation to enter into this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby; and

﻿

(d)    it has had the opp01tunity to take all relevant independent advice it may
have required with respect to its entry into this Agreement and the other Loan
Documents and the transactions contemplated thereby, including without
limitation legal advice in  respect  of  New York  and Colombian law.

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

﻿

﻿

 PRICESMART COLOMBIA SAS, as Borrower

﻿

image3.png [psmt-20200229xex10_3g001.jpg]image4.png
[psmt-20200229xex10_3g002.jpg]         C

By Jhon Heriberto Guerrero Carvajal

Title: Alternate Legal Representative

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

﻿

Lender:

﻿

 

 

Lending Office

CITIBANK, N.A., acting through its

international banking facility

388 Greenwich Street

New York, NY 10013

By

 

United States of America

Title:

 

﻿

﻿

﻿

 

 

41

--------------------------------------------------------------------------------

 

﻿

﻿

NEW YORK LAW PROMISSORY NOTE

﻿

U.S.$25,000,000.00                                                                                             Dated:
November 25, 2019

﻿

FOR VALUE RECEIVED, the undersigned, PRICESMART COLOMBIA S.A.S.

a Simplified Stock Corporation (Sociedad par Acciones Simplificada) organized
and existing under  the laws of Colombia (the "Borrower"), HEREBY PROMISES TO
PAY to CITIBANK, N.A., (the "Lender") for the account of its Lending Office (as
defined in the Credit Agreement referred to below) the principal amount of the
Advance (as defined in the Credit Agreement referred to  below) owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of November 25,
2019 between the Borrower and the Lender (as amended  or  modified  from  time
to time, the "Credit  Agreement"; the terms defined therein being used herein as
therein defined) outstanding on the dates and in the amounts specified in the
Credit Agreement.

﻿

The Borrower promises to pay interest on the unpaid principal  amount  of  the
Advance from the elate of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

﻿

Both principal and interest are payable in lawful money of the United States to
the Lender, at account number: 10980495, aba number 021000089, account name:
CITIBANK IBF, in same day funds.

﻿

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement,  among other things,
(i)  provides for the making of the Advance by the Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the U.S. Dollar amount
first above mentioned, the indebtedness of the Borrower resulting from such
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of ce11ain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

﻿

PRICESMART COLOMBIA S.A.S.

﻿

﻿

﻿

image5.png [psmt-20200229xex10_3g003.jpg]         C    

By: .Thon Heriberto Guerrero Carvajal

Title: Alternate Legal Representative

﻿

 

 

--------------------------------------------------------------------------------

 

NOTICE OF BORROWING

﻿

﻿

﻿

Citibank, N.A., acting through its international banking facility,

as Lender under

the Credit Agreement

referred to below

388 Greenwich Street

New York, NY
10013                                                                                             November
25, 2019

﻿

Attention: Jose Alejandro Duenas

﻿

﻿

Ladies and Gentlemen:

﻿

The undersigned, PRICESMART COLOMBIA S.A.S., refers to the Credit Agreement,
dated as of November 25, 2019 (as amended or modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), between the undersigned and the Lender, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information  relating to such  Borrowing  (the
"Proposed  Borrowing") as required by Section 2.02(a) of the Credit Agreement:

﻿

(i)    The Business Day of the Proposed Borrowing is November 27, 2019.

﻿

(ii)    The aggregate amount of the Proposed Borrowing is $25,000,000.00.

﻿

(iii)    The Proposed Borrowing shall consist of a Term Advance

﻿

(iv)    Each Advance to be made pursuant to the Proposed Borrowing shall be
initially maintained as a Eurodollar Rate Advance.

﻿

(v)    The proceeds of this Loan should be credited to the following account
number 36930322 at_ Citibank NY, in the name of PriceSmart Colombia S.A.S.

﻿

(vi)    The initial Interest Period for each Eurodollar  Rate Advance  made as
pat1 of the Proposed Borrowing is 3 months.

﻿

The undersigned hereby ce11ifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

﻿

(A)    the representations and warranties contained in Section  4.01  of  the
Credit Agreement and in each other Loan Document are correct, in all material
respect, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

﻿

(B)    no event has occurred and is continuing or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 

 

--------------------------------------------------------------------------------

 

(C)    (C)

no Material Adverse Change has occurred since September 30, 2019 (the Effective
Date).

﻿

﻿

﻿

﻿

Very truly yours,

﻿

PRICESMART COLOMBIA S.A.S

﻿

﻿

image6.png [psmt-20200229xex10_3g004.jpg]

   By: Jhon Heriberto Guerrero Carvajal

   Title: Alternate Legal Representative





 

--------------------------------------------------------------------------------

 



EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

﻿

ASSIGNMENT AND ACCEPTANCE

﻿

Reference is made to the Credit Agreement dated as of[•] (as amended or modified
from time to time, the "Credit Agreement") between Pricesmart Colombia S.A.S., a
Simplified  Stock Corporation organized and existing under the laws of Colombia
(the "Borrower") and the Lender. Terms defined in the Credit Agreement are used
herein with the same meaning.

﻿

The "Assignor" and the "Assignee" referred to on Schedule l hereto agree as
follows:

﻿

I.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor's rights  and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit  Agreement. After giving
effect to such sale and assignment, the Assignee's Commitment and the amount of
the Advance[s] owing to the Assignee will be as set forth on Schedule 1 hereto.

﻿

2.    The Assignor (i) represents and warrants that it is the legal
and  beneficial  owner of the interest being assigned by it hereunder and that
such interest is free  and  clear  of  any adverse claim; (ii) makes no
representation or warranty and  assumes  no  responsibility  with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument  or document
furnished  pursuant thereto; (iii) makes no representation or warranty and
assumes no responsibility with  respect  to  the  financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto; and (iv) attaches each Note held by the Assignor
and  requests  that  the  Borrower exchange such Notes for a new Note payable to
the Assignee in an amount equal to the Commitment assumed by  the Assignee
pursuant  hereto  and  a new Note payable to the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.

﻿

3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to
in  Section 4.0l(e) thereof  and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Assignor and based on such
documents  and  information  as it shall  deem appropriate at the time, continue
to make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is a sophisticated investor which has the
ability to evaluate the merits and risks of an investment in the
Credit  Agreement,  including, without limitation, the financial and political
conditions  in  Colombia  as of the date hereof,  and the ability to assume the
economic risks involved  in such an investment;  and (iv) agrees that it  will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as the Lender.

﻿

4.    Following the execution of this Assignment and Acceptance, it will  be
delivered to the Borrower. The effective date for this Assignment and Acceptance
(the "Effective Date")

 

 

--------------------------------------------------------------------------------

 

﻿

shall
be  the  date  of  delivery  hereof  to  the  Borrower,  unless  otherwise   specified   on
Schedule l hereto.

﻿

5.    Upon such delivery to the Borrower, as of the Effective  Date,  (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and  obligations  of the Lender
thereunder  and  (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish  its rights and  be released  from its
obligations under the Loan Documents (other than its rights and obligations
under  the  Loan Documents that are specified thereunder to survive the payment
in full of the obligations  of the Borrower under the Loan Documents to the
extent any claim thereunder relates to an event arising prior to the Effective
Date of this Assignment and Assumption).

﻿

6.    Upon such delivery to the Borrower, from and after the Effective Date, the
Borrower shall make all payments under the Credit Agreement and the other Loan
Documents in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement  and  the other Loan
Documents for periods prior to the Effective Date directly between themselves.

﻿

7.    This Assignment and Acceptance and any  claims,  controversy,  dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Assignment and Acceptance and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of New York, United States of America.

﻿

8.    This Assignment and Acceptance may be executed in  any  number  of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to
be  an  original  and  all  of  which  taken  together  shall  constitute one
and the same agreement. Delivery of an executed counterpart of Schedule
I  to  this Assignment and Acceptance by telecopier or other electronic
communication shall be effective as delivery of a manually executed counterpa1t
of this Assignment and Acceptance.

﻿

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



 

--------------------------------------------------------------------------------